18-12104-mg        Doc 31       Filed 10/24/18      Entered 10/24/18 12:43:26               Main Document
                                                   Pg 1 of 55


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
In re:                                                                FOR PUBLICATION

                                                                      Case No. 18-12104
                 AGROKOR d.d., et. al.,                               Chapter 15


                                           Foreign Debtors.

    MEMORANDUM OPINION GRANTING RECOGNITION AND ENFORCEMENT OF
    FOREIGN DEBTORS’ SETTLEMENT AGREEMENT WITHIN THE TERRITORIAL
                  JURISDICTION OF THE UNITED STATES


A P P E A R A N C E S:

KIRKLAND & ELLIS LLP
Counsel to the Foreign Representative
601 Lexington Avenue
New York, New York 10022
By:   James H.M. Sprayregen, Esq.
      Daniel Rudewicz, Esq.

KIRKLAND & ELLIS LLP
Counsel to the Foreign Representative
300 North LaSalle
Chicago, Illinois 60654
By:   Adam C. Paul, Esq.
      Brad Weiland, Esq.
      Whitney Fogelberg, Esq.

MARTIN GLENN
UNITED STATES BANKRUPTCY JUDGE

        Agrokor d.d. (“Agrokor”) and eight debtor affiliates filed these Chapter 15 cases.1 They

are a small part of a larger group of 77 companies headquartered in the Republic of Croatia that

are the subject of an extraordinary administration proceeding in a Croatian court under a new

Croatian law applicable to systemically important business entities or groups. The foreign



1
         The Chapter 15 cases were filed by Agrokor d.d.; Agrokor Trgovina d.o.o.; Belje d.d.; Ledo d.d.; Jamnica
d.d.; Konzum d.d.; PIK-Vinkovci d.d.; Vupik d.d.; and Zvjezda d.d. (hereinafter, the “Foreign Debtors”).
18-12104-mg      Doc 31      Filed 10/24/18       Entered 10/24/18 12:43:26      Main Document
                                                 Pg 2 of 55


representative appointed by the Croatian court (the “Foreign Representative” or “Extraordinary

Administrator”) asks this Court to recognize the Croatian proceeding as a foreign main

proceeding, to recognize him as the foreign representative and to recognize and enforce the

restructuring plan reached in the Croatian proceeding (the “Settlement Agreement”) within the

territorial jurisdiction of the United States.

        The proceeding in Croatia (the “Croatian Proceeding”) was filed under Croatia’s “Act on

the Extraordinary Administration Proceedings in Companies of Systemic Importance of the

Republic of Croatia” (the “EA Law”). The statute’s purpose is the “protection of sustainability

of operations of the companies of systemic importance for the Republic of Croatia which with its

operations individually or together with its controlled or affiliated companies affect the entire

economic, social, and financial stability of the Republic of Croatia.” The law was adopted on

April 7, 2017, shortly before Agrokor and its debtor affiliates commenced the proceeding in the

Croatian court. The new law will be available to all companies that are determined to be

systemically important to the Republic of Croatia; it is not a specialized law only applicable to

Agrokor. That said, Agrokor and its debtor affiliates’ (the “Agrokor Group”) financial distress

and the resulting threat of systemic impact upon the Croatian economy was, no doubt, the

impetus for the creation of the new law.

        One of the more controversial aspects of the EA Law is that its provisions for

reorganization and adjustment of debts apply to enterprise groups of companies that have a

principal place of business in Croatia and exist under Croatian law, though they may operate

both in and outside of Croatia. In this case, while 77 companies of the group are based in

Croatia, they are part of a larger group of approximately 155 companies that operate outside of




                                                    2
18-12104-mg       Doc 31      Filed 10/24/18      Entered 10/24/18 12:43:26             Main Document
                                                 Pg 3 of 55


Croatia as well. How to deal with the cross-border insolvency of enterprise groups raises some

of the most important issues in evolving cross-border insolvency law and practice.2

        The Agrokor Group was, and remains, the largest private company by revenue in Croatia.

It was insolvent and qualified by amount of debt and number of employees for eligibility to file

under the EA Law. Once a company qualifies for an extraordinary administration proceeding,

the Croatian statute includes provisions for the negotiation, acceptance by creditors and approval

by the Croatian court of a settlement agreement—essentially a plan of reorganization that adjusts

the debt and ownership interests of distressed companies. In accordance with the law’s

provisions, the Settlement Agreement was successfully negotiated, approved by the requisite

vote of creditors and then approved by the Commercial Court of Zagreb in Croatia. Final

approval of the Settlement Agreement is pending in the High Commercial Court, where 92

appeals were lodged against the ruling confirming the Settlement Agreement. According to

counsel to the Foreign Representative’s Brief in Further Support, the decisions of the High

Commercial Court are not expected before the end of November 2018. (“Brief in Further

Support,” ECF Doc. # 24 ¶ 45.) The Foreign Representative asks that, in addition to recognizing

him as the “foreign representative” within the meaning of the Bankruptcy Code and recognizing

the Croatian Proceeding as a foreign main proceeding within the meaning of the Bankruptcy

Code, this Court should also recognize and enforce the Settlement Agreement within the

territorial jurisdiction of the United States.

        The requests to recognize the Foreign Representative as the “foreign representative,” and

the Croatian Proceeding as a foreign main proceeding, present relatively straightforward



2
          UNCITRAL Working Group V continues its work developing principles for dealing with such issues. See
UNCITRAL: WORKING GROUP V, http://www.uncitral.org/uncitral/en/commission/working_groups/5Insolvency
.html (last visited Oct. 22, 2018).

                                                      3
18-12104-mg        Doc 31       Filed 10/24/18       Entered 10/24/18 12:43:26                Main Document
                                                    Pg 4 of 55


questions of the application of Chapter 15; both requests were approved by this Court in an

Order entered on September 21, 2018. (ECF Doc. # 30.) That Order reserved decision on the

request to recognize and enforce the Settlement Agreement, as it raised more challenging issues.

         Recognition and enforcement of the Settlement Agreement within the territorial

jurisdiction of the United States require this Court to determine whether it may and should

enforce provisions of the Settlement Agreement that modify English law governed debt. While

the Croatian Proceeding of Agrokor has been recognized as a foreign main proceeding in the

High Court of England and Wales, that court has not so far been asked to recognize and enforce

the Settlement Agreement. English case law may not permit a court outside of England and

Wales (such as the Croatian court that approved the Settlement Agreement) to approve a

discharge or modification of English law governed debt so that recognition and enforcement of

the Settlement Agreement by that court might not be granted. For the reasons explained below,

however, the Court resolves this challenging issue, recognizing and enforcing the Settlement

Agreement, including the provisions modifying the English law governed debt, within the

territorial jurisdiction of the United States.3

         This case presents challenging issues with very practical consequences. The Foreign

Debtors (with their COMI in Croatia) presently have over €1,660 million of debt governed by

English law (English Law Governed Loans, defined below) and over €925 million of debt

governed by New York law (New York Law Governed Notes, defined below); thus, the majority

(about 64%) of the debt to be restructured under the Settlement Agreement is governed by




3
          Because final approval of the Settlement Agreement awaits the outcome of the pending appeals in Croatia,
this Court will not enter an order recognizing and enforcing the Settlement Agreement unless and until the
Settlement Agreement becomes effective in Croatia. If material changes are made in the Settlement Agreement
before it becomes effective in Croatia, the Foreign Representative will need to seek further approval from the Court
before an order recognizing and enforcing the Settlement Agreement, as amended, is entered.

                                                         4
18-12104-mg      Doc 31     Filed 10/24/18    Entered 10/24/18 12:43:26          Main Document
                                             Pg 5 of 55


English law. Can it really be that a court in Croatia that properly has jurisdiction over the

Foreign Debtors’ insolvency proceeding cannot oversee and approve the Foreign Debtors’

reorganization, and the resolution of all claims against the Foreign Debtors, under a national

insolvency law and court procedures that satisfy widely recognized standards of fairness and due

process? More directly to the point, should a U.S. Bankruptcy Court decline to extend comity to

the decision of the court in Croatia to recognize and enforce within the territorial jurisdiction of

the United States the Settlement Agreement that was approved by the required vote of creditors

and by the court in Croatia in a proceeding that satisfied due process standards? Of course, such

a decision by this Court recognizing and enforcing the Settlement Agreement would not mean

that the Settlement Agreement would be recognized and enforced in other countries. So, the

Foreign Debtors might well be wise either to seek recognition and enforcement of the Settlement

Agreement in the courts of England and Wales, or to commence an insolvency proceeding or

scheme of arrangement in England, if either of those things can be done, even if it requires costly

and duplicative proceedings in England.

       The difficulties here arise because the courts in England and Wales still apply the so-

called “Gibbs” rule, based on an 1890 decision of the Court of Appeal in Antony Gibbs & Sons v.

La Societe Industrielle et Commerciale des Metaux (1890) 25 QBD 399 (hereinafter, “Gibbs”).

While Gibbs is discussed further below, the essence of the decision is that where a debtor, in that

case domiciled in France, made a contract governed by English law and to be performed in

England, was declared a bankrupt and its debts discharged under foreign law in a foreign

proceeding (there, French law in a French proceeding), the plaintiff was not bound by the

discharge and could maintain an action on the contract and recover damages in an English court.

Id. at 406. So, then, can Agrokor’s creditors holding English law governed debt (or, at least,



                                                  5
18-12104-mg        Doc 31       Filed 10/24/18       Entered 10/24/18 12:43:26               Main Document
                                                    Pg 6 of 55


those creditors who did not approve of the Settlement Agreement or did not submit to the

jurisdiction of the court in Croatia) bring an action in the courts of England to recover damages

on the old English law governed debt? And, even if the creditors can do so in the courts in

England, should that prevent this Court from recognizing and enforcing the Settlement

Agreement and barring any efforts by creditors to enforce the original debt obligations within the

territorial jurisdiction of the United States? While not determinative of the outcome, it should

not be lost on anyone that this Court, based on comity principles, has recognized and enforced an

English court decision modifying New York law debt in an English scheme of arrangement

proceeding. See In re Avanti Commc’n Grp. PLC, 582 B.R. 603 (Bankr. S.D.N.Y. 2018).

        Whether the Gibbs rule as written still applies more than 120 years after the decision was

rendered remains an important issue in cross-border insolvency cases, particularly because of the

substantial changes that have taken place across the globe in insolvency laws and recognition and

enforcement of decisions of other courts. Courts in England and Wales, and elsewhere, still

grapple with the Gibbs rule and the issue is currently on appeal in the Court of Appeal of

England and Wales. Whatever the outcome of that decision, the matter remains to be decided by

this Court whether to recognize and enforce the Settlement Agreement approved by the court in

Croatia within the territorial jurisdiction of the United States.4


4
         During the recognition hearing on August 27, 2018 the Court raised questions and suggested that it seemed
more appropriate to defer decision whether the Croatian court could approve modification of English law debt to the
court in England that has already recognized the Croatian Proceeding as a foreign main proceeding. As explained in
this Opinion, the Court has concluded that it is appropriate for this Court to decide whether, in the exercise of
comity, the Croatian court-approved Settlement Agreement—including provisions modifying English law debt—
should be recognized and enforced within the territorial jurisdiction of the United States. Of course, if presented
with the issue whether the Settlement Agreement should be recognized and enforced in England and Wales (and
perhaps in other Commonwealth jurisdictions), the English court is obviously free to decide the issue as it believes
appropriate. The Court has concluded that a U.S. court should not leave to another court (here the High Court in
London) the decision whether U.S. comity principles entitle the Croatian court decision to recognition and
enforcement. The Foreign Representative’s counsel argued that a recognized exception to the Gibbs rule (e.g., that
creditors holding English law debt filed claims or submitted to the jurisdiction of the Croatian court and are
therefore bound by the Settlement Agreement) allows this Court to decide that the Gibbs rule does not apply. The
Court believes that is an issue for the English court to decide if the issue is raised in a proceeding in England.

                                                         6
18-12104-mg     Doc 31     Filed 10/24/18    Entered 10/24/18 12:43:26         Main Document
                                            Pg 7 of 55


       In deciding whether to recognize and enforce the Settlement Agreement, the Court will

also discuss the outcomes in recognition proceedings the Foreign Debtors filed in other

jurisdictions. Those proceedings resulted in a patchwork of decisions, recognizing the Croatian

Proceeding in cross-border cases in England and Switzerland and denying recognition in cross-

border cases in Bosnia-Herzegovina, Montenegro, Serbia and Slovenia. As already stated, this

Court has already entered an order recognizing the Croatian Proceeding as a foreign main

proceeding. The Court will discuss the rationale of the courts that have either recognized or

refused to recognize the Croatian Proceeding. But recognition of the Croatian Proceeding as a

foreign main proceeding in this Court is determined by the relevant provisions of the Bankruptcy

Code and not by the decisions of the other courts.

       Additionally, the Settlement Agreement releases and discharges written guarantees by

non-debtor affiliates of both the English law and New York law debt. In appropriate

circumstances in Chapter 15 cases, this Court has recognized and enforced such releases. The

Court concludes here that those provisions in the Settlement Agreement should be recognized

and enforced in these Chapter 15 cases with respect to the nine Foreign Debtors that filed these

Chapter 15 cases.

       Based upon the analysis that follows, the Court believes that recognition and enforcement

of the Settlement Agreement within the United States with respect to the nine Foreign Debtors is

an appropriate exercise of comity and application of U.S. law.




                                                7
18-12104-mg         Doc 31      Filed 10/24/18       Entered 10/24/18 12:43:26                Main Document
                                                    Pg 8 of 55


                                           I.       BACKGROUND

         A.       The Agrokor Group

         Agrokor is the parent company of more than 155 direct and indirect subsidiaries,

including not fully owned subsidiaries. (“Settlement Agreement,” ECF Doc. # 4 Exhibit C §

3.1.2.) It is a joint stock company under the laws of the Republic of Croatia and has registered

share capital amounting to HRK 180.1 million. (Id. § 3.1.1.) The shares are divided into

360,246 regular registered shares (which are designated AGKR-R-A), each of which hold a

nominal value of HRK 500.00 per share. (Id.)

         According to the Verified Petition for (I) Recognition of Foreign Main Proceedings, (II)

Recognition of Foreign Representative, and (III) Related Relief Under Chapter 15 of the

Bankruptcy Code (“Verified Petition,” ECF Doc. # 4), Agrokor and its subsidiaries that have at

least 25% of their shares held by Agrokor are subject to the Croatian Proceeding and are referred

to as the EA Group, as set forth in article 5, paragraph 2 of the EA Law, described below. There

are currently 77 Agrokor Group entities that are parties in the Croatian Proceeding, although as

already indicated, only nine of those companies filed the Chapter 15 petitions in these cases.

(Verified Petition at 1.) Approximately 80 direct and indirect affiliates of Agrokor that are part

of the Agrokor Group are not based in Croatia and are not parties to the extraordinary

administration proceeding in Croatia. Those companies predominately operate in Slovenia,

Serbia and Bosnia-Herzegovina.5




5
         Annex 2 to the Settlement Agreement lists the non-Croatian subsidiaries and affiliates of the Agrokor
Group. 23 are located in Serbia, 18 are located in Bosnia and Herzegovina, 15 are located in Slovenia, 6 are in the
U.S., 4 are in Montenegro, 3 are in Hungary, and 2 are located in both Macedonia and the Netherlands. There are
approximately 11 remaining locations that each contain one or fewer Agrokor Group subsidiaries. Only Croatian
subsidiaries and affiliates are subject to the Croatian Proceeding.

                                                         8
18-12104-mg      Doc 31     Filed 10/24/18    Entered 10/24/18 12:43:26         Main Document
                                             Pg 9 of 55


       B.      Business of the Agrokor Group

       The Agrokor Group has been in operation since 1989 and, today, is one of the largest

companies in Croatia. (“Declaration of Foreign Representative,” ECF Doc. # 5 ¶ 4.) The

Agrokor Group’s primary businesses include Croatia’s largest supermarket chain (Konzum d.d.),

producer of mineral and spring water (Jamnica d.d.), and producer and distributor of ice cream

and frozen foods (Ledo d.d.). In addition, the Agrokor Group contains businesses related to

food, agriculture and other sectors. (Declaration of Foreign Representative ¶ 4.)

       In April 2017, at the start of the Croatian Proceeding, Agrokor employed more than

60,000 people across Croatia, Slovenia, Serbia and Bosnia-Herzegovina. Its annual revenue was

approximately €6.5 billion, which represents approximately 15 percent of the gross domestic

product of Croatia. Suppliers and other businesses that are dependent on the Agrokor Group’s

operations represent a significant further proportion of Croatia’s gross domestic product.

(Declaration of Foreign Representative ¶ 5.)

       Agrokor is structured as a holding company and has historically overseen M&A

transactions on behalf of the Agrokor Group. It also sought to provide group-wide: (1) financial

reporting, (2) management of capital markets financing and (3) facilitation of operational

synergies following M&A transactions. Agrokor’s main assets from a macroeconomic

perspective are shareholdings in and loans to its operating subsidiaries. Additionally, these

subsidiaries pay management fees to cover the costs of central management. (Settlement

Agreement § 3.4.) In more concrete terms, Agrokor owns the following key assets, allowing it to

perform the above operations, collectively forming the Agrokor Group: (1) shares in its

subsidiaries and minority shareholdings in certain other entities; (2) loans, deposits and other




                                                 9
18-12104-mg      Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26            Main Document
                                          Pg 10 of 55


receivables due to the debtor; and (3) certain directly owned real estate (including buildings,

tools, plants and machinery). (Id.)

       C.      Capital Structure

       In late 2016, Agrokor undertook a substantial refinancing of its existing unsecured debt.

(Declaration of Foreign Representative ¶ 6.) Lenders were granted springing maturity clauses in

new and amended facilities. (Id.) The terms of these new and amended facilities were structured

such that each facility would mature early if Agrokor failed to refinance a PIK loan issued by its

non-debtor parent company, Adria Group Holding BV (the “PIK Loan”) by March 8, 2018. (Id.)

The PIK Loan was, in turn, secured by a pledge granted by Adria Group Holding BV of all

shares it held in Agrokor. (Id.) As part of this refinancing, Agrokor also sought a syndicated

facility (the “F2 Club Loan”) to refinance its existing bonds. (Id. ¶ 7.) The F2 Club Loan was

entered and the syndication process began in September 2016. (Id.) However, the syndication

process failed approximately half a year later, in January 2017. (Id.) Agrokor began to

experience liquidity strains because of, among other things, concerns arising from the failure of

the F2 Club Loan syndication, the impact of the PIK Loan springing maturity clauses and the

information provided in Agrokor’s accounting records. (Id. ¶ 8.)

       In response to these liquidity concerns, Agrokor sought new financing and ultimately

entered the €100 million loan with Sberbank (“Sberbank Loan”) in early 2017. (Id. ¶ 9.) The

Sberbank Loan proved insufficient to avoid an insolvency proceeding. (Id.) As a result, on

April 7, 2017, Agrokor filed for the commencement of the Croatian Proceeding under the EA

Law. The Croatian Proceeding was commenced by order of the Commercial Court of Zagreb

(the “Croatian Court”) on April 10, 2017, supplemented on April 21, 2017, July 5, 2017 and July

13, 2017 (the “Commencement Order”). (Id.)



                                                10
18-12104-mg       Doc 31    Filed 10/24/18 Entered 10/24/18 12:43:26            Main Document
                                          Pg 11 of 55


       The valuation of the assets of the Agrokor Group took a substantial blow after the

commencement of the Croatian Proceeding. Agrokor announced on April 27, 2017 that there

were potential irregularities in its 2016 financial statements which would result in a delay of the

publication of its financials. Following this announcement, in May of 2017,

PricewaterhouseCoopers (“PWC”) was appointed as auditor of the Agrokor Group’s Croatia-

based companies. In accordance with audit requirements, PwC undertook an audit of twenty-

seven of the Agrokor Group’s companies in the Republic of Croatia, three companies in Serbia

and three companies in Bosnia-Herzegovina. (Settlement Agreement § 3.7.) The consolidated

changes in equity in the period from December 31, 2015 to December 31, 2016 resulted in a total

equity reduction of approximately €2.9 billion. Overall, this meant that liabilities exceeded total

assets by HRK 14.5 billion (€1.9 billion) for that period. (Id.) On December 31, 2017, liabilities

exceeded total assets by HRK 23.3 billion, a reduction of approximately HRK 9 billion from the

preceding year.

       The financial results for 2017, published by the Extraordinary Administrator on May 14,

2018, showed that liabilities exceeded assets for that period as well. This financial statement

described a consolidation of 105 companies over which the Foreign Debtors exercised control,

52 of which are in the Republic of Croatia (the consolidated group as described in the 2017

Annual Report, “Consolidated Group”). (Id.)

               1.      U.S. Debt

       As of the opening of the EA Proceeding, the Settlement Agreement described the total

amount of third-party financial liabilities of Agrokor and some of its subsidiaries at HRK 31.5

billion. One large chunk of this debt is comprised of unsecured notes governed by New York




                                                 11
18-12104-mg     Doc 31    Filed 10/24/18 Entered 10/24/18 12:43:26           Main Document
                                        Pg 12 of 55


law. According to the Settlement Agreement, the Agrokor Group issued the following unsecured

notes (the “New York Law Governed Notes” or “Notes”):

              (1) EUR 325 million 9.125% New York law governed senior notes due to
              mature in 2020 and USD 300 million 8.875% New York law governed
              senior notes due to mature in 2020 issued by the Debtor pursuant to an
              indenture dated as of 10 October 2012; and
              (2) EUR 300 million 9.875% New York law governed senior notes due to
              mature in 2019 issued by the Debtor pursuant to an indenture dated as of 25
              April 2012.

(Settlement Agreement § 3.5.1.1; see also Brief in Further Support, ECF Doc. # 24 ¶ 12.)

              2.      English Debt

       The Agrokor Group has substantial additional liabilities governed by English law. The

Settlement Agreement lists the following unsecured bank debt obligations (the “English Law

Governed Loans”):

              (1) EUR 600 million English law governed loan facility agreement dated
              14th March 2014, as amended from time to time, between, among others,
              Agrokor and Sberbank of Russia and Sberbank Europe AG;
              (2) EUR 50 million English law governed loan facility agreement dated 16th
              July 2015, as amended from time to time, between, among others, Agrokor
              and Sberbank Europe AG;
              (3) EUR 350 million English law governed loan facility agreement dated
              28th April 2016, as amended from time to time, between, among others,
              Agrokor and Sberbank of Russia;
              (4) EUR 100 million English law governed term loan facility agreement
              dated 21st February 2017, as amended from time to time, between, among
              others, Agrokor and Sberbank of Russia (the "EUR 100m Sberbank Loan");
              (5) EUR 100 million English law governed loan facility agreement dated
              14th September 2016, as amended from time to time, between, among
              others, Agrokor and a group of lenders;
              (6) EUR 100 million English law governed syndicated loan facility
              agreement dated 14th September 2016, as amended from time to time,
              between, among others, Agrokor and a group of lenders (the F2 Club Loan);
              and
              (7) EUR 360 million English law governed loan facility agreement dated
              21st June 2014, and as amended by way of an amendment agreement dated
              28th October 2016, between, among others, Agrokor and VTB Bank
              (Austria) AG.



                                              12
18-12104-mg       Doc 31      Filed 10/24/18 Entered 10/24/18 12:43:26                 Main Document
                                            Pg 13 of 55


(Settlement Agreement § 3.5.1.2; see also Brief in Further Support ¶ 12.)

                3.       Third Party Releases

        There are two forms of third-party releases contemplated by the Settlement Agreement.

The Verified Petition of the Foreign Debtors argues that this Court should enforce the Settlement

Agreement and the third-party releases contemplated therein. The Verified Petition provides, in

relevant part: “The Settlement Agreement contains the Trustee Release and the Bosnian-

Herzegovinian Guarantor Release. The Trustee Release Parties and the Bosnian-Herzegovinian

Guarantors are not debtors in the Croatian Proceeding. As explained below, this Court may

nevertheless adhere to principles of comity and enforce the Trustee Release and the Bosnian-

Herzegovinian Guarantor Release.” (Verified Petition ¶ 70.)

        The English Law Governed Loans and New York Law Governed Notes both benefit from

guarantees granted by the following entities: Agrokor Trgovina d.o.o.; Ledo d.d.; Jamnica d.d.;

Konzum d.d.; PIK-Vinkovci d.d.; Zvijezda d.d.; Belje d.d.; Vupik d.d.; Ledo d.o.o. Čitluk;

Sarajevski kiseljak d.d.; and Konzum d.o.o. Sarajevo. (Verified Petition ¶ 20.) Of the

guarantors, the following are Foreign Debtors: Agrokor Trgovina d.o.o.; Ledo d.d.; Jamnica d.d.;

Konzum d.d.; PIK- Vinkovci d.d.; Zvijezda d.d.; Belje d.d.; and Vupik d.d. The remaining

entities—namely Ledo d.o.o. Čitluk; Sarajevski kiseljak d.d.; and Konzum d.o.o. Sarajevo—are

the “Bosnian-Herzegovinian Guarantors,” as described in the Verified Petition.6 (Verified


6
          Paragraph 63 of the Verified Petition provides, “As part of this reorganization, the Settlement
Agreement contemplates (i) a release of any and all claim claims, obligations, suits judgments, damages,
rights, causes of action and liabilities arising from, in connection with, or relating to the Unsecured Notes
or related indentures against The Bank of New York Mellon and BNY Mellon Corporate Trustee Services
Limited in their respective capacities as trustee of the Unsecured Notes under the relevant indenture and
its current and former affiliates and subsidiaries, and such entities’ and their current and former officers,
directors, managers, equity holders (regardless of whether such interests are held directly or indirectly),
predecessors, successors, assigns, principals, members, employees, agents, attorneys, consultants,
advisors, representatives and other professionals (such parties, the ‘Trustee Released Parties’ and such
release, the ‘Trustee Release’), see Settlement Agreement, 18.3.2, and (ii) a release of certain bond

                                                     13
18-12104-mg      Doc 31      Filed 10/24/18 Entered 10/24/18 12:43:26              Main Document
                                           Pg 14 of 55


Petition ¶ 63.) These three entities are not Foreign Debtors in these Chapter 15 cases and

nothing in this Opinion determines the rights of these entities or of their creditors. The Bosnian-

Herzegovinian Guarantors are affiliates of Agrokor. (Annex 2 to the Settlement Agreement) (not

available on ECF.) The Bosnian-Herzegovinian Guarantor Release is provided for in section

29.8 of the Settlement Agreement, which is titled “Releases.” (Settlement Agreement § 29.8.)

        The final sentence of section 29.8.1 of the Settlement Agreement, which deals with

releases, contains a carve out. It clarifies that directors, officers and members of management or

supervisory boards of any member of the Agrokor Group are not released from liability arising

from their conduct. The section states:

                [N]othing in this Cl. 29.8.1 shall operate or be construed to release any
                person who was a director and/or officer (or member of the management
                board or supervisory board) of any member of the Agrokor Group prior to
                the commencement of the EA Proceedings from any liability arising from
                his or her conduct in such capacity prior to that time.

(Settlement Agreement § 29.8.1.) Two of the Bosnian-Herzegovinian Guarantors—Ledo d.o.o.

Čitluk and Sarajevski kiseljak d.d.—are affiliates of the Foreign Debtors and listed as voting

“FOR” the Settlement Agreement. (“Croatian Court Order Approving the Settlement

Agreement,” ECF Doc. # 4 Exhibit B at 302–07.) Both are listed as creditors in voting class B.

(Id.)

        The Court believes it must consider whether these “insider” votes (and any other

“insider” votes) taint approval of the Settlement Agreement insofar as recognition and

enforcement is concerned. As this Court explained in In re Avanti Commc’ns. Grp. PLC, 582

B.R. at 617–18, the Fifth Circuit in In re Vitro S.A.B. de C.V., 701 F.3d 1031, 1043 (5th Cir.


guarantees governed by New York law, including guarantees by three non-debtor entities from Bosnia-
Herzegovina granted by Ledo d.o.o. Čitluk, Sarajevski kiseljak d.d., and Konzum d.o.o. Sarajevo (such
guarantors, the ‘Bosnian-Herzegovinian Guarantors’ and such release, the ‘Bosnian- Herzegovinian
Guarantor Release’), see Settlement Agreement, 29.8.” (Verified Petition ¶ 63.)

                                                  14
18-12104-mg      Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26             Main Document
                                          Pg 15 of 55


2012), affirmed a bankruptcy court’s decision in a Chapter 15 case declining to grant comity and

to enforce a Mexican court order approving a Mexican reorganization plan that released

guarantees of US-based non-debtor affiliates of the Mexican debtor’s debt. The Vitro plan

created only a single class of unsecured creditors and the necessary creditor votes to approve the

plan were only achieved by counting the votes of insiders. In re Vitro S.A.B. de C.V., 701 F.3d at

1039. Insider votes are not counted under the Bankruptcy Code. See 11 U.S.C. § 1129(a)(10)

(“If a class is impaired under the plan, at least one class of claims that is impaired under the plan

has accepted the plan, determined without including any acceptance of the plan by any insider.”)

(emphasis added). Absent the subsidiaries’ votes of intercompany debt in favor of the plan, the

Vitro plan could not have been approved. Vitro, 701 F.3d at 1039. Because the Settlement

Agreement here was approved by the required majority vote of creditors, even excluding the

“insider” affiliate votes, the Court concludes that Vitro does not stand in the way of recognition

and enforcement of the Settlement Agreement. Of the total number of creditors entitled to vote,

78.52% of non-insiders by claim amount voted in favor of the plan—this is comfortably above

the requisite two-thirds of all voting creditors by claim amount necessary to confirm the plan

without including the votes of affiliates.

       Section 18.3.2 of the Settlement Agreement discusses the trustee release of BNY Mellon.

The agreement provides:

               To the maximum extent permitted under New York law, having regard for
               (i) the critical, ministerial services heretofore performed and to be
               performed by BNY Mellon in its respective capacity as trustee of the Notes
               under the relevant Indenture and pursuant to this Settlement Plan, (ii) the
               risk that BNY Mellon could incur further fees and expenses under the broad
               expense reimbursement and indemnification provisions of the Notes and the
               Indentures to the detriment of the [Agrokor], the Bond Guarantors, their
               Creditors and their estates, and (iii) the reasonable, commercial
               expectations of the Noteholders, the [Agrokor] and the Bond Guarantors
               that the terms of the Notes and the Indentures will be upheld and enforced

                                                 15
18-12104-mg      Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26            Main Document
                                          Pg 16 of 55


               as written under New York law, each of the [Agrokor], the Bond Guarantors
               and the Noteholders, as of the Settlement Confirmation Date, shall be
               deemed to have unconditionally released BNY Mellon in its respective
               capacity as trustee of the Notes under the relevant Indenture, and its current
               and former affiliates and subsidiaries, and such entities’ and their current
               and former officers, directors, managers, equity holders (regardless of
               whether such interests are held directly or indirectly), predecessors,
               successors, assigns, principals, members, employees, agents, attorneys,
               consultants, advisors, representatives and other professionals (the “Trustee
               Released Parties”) from any and all claims, obligations, suits judgments,
               damages, rights, causes of action and liabilities arising from, in connection
               with, or relating to the Notes or the Indentures, which any such party may
               be entitled to assert, whether known or unknown, foreseen or unforeseen,
               existing or hereafter arising, in law, equity or otherwise . . . .

(Settlement Agreement § 18.3.2.)

       The section goes on to clarify that BNY Mellon will not be released from any claims for

gross negligence or willful misconduct in BNY Mellon’s actions as trustee of the Notes.

Additionally, BNY Mellon is not deemed released from its obligations in its capacity as trustee

of the Notes to take actions necessary under the Settlement Agreement. BNY Mellon and BNY

Mellon Corporate Trustee Services Limited are shown as comprising their own class—class C—

out of a list of 664 creditors grouped into classes A through E, as listed in the Croatian Court

Order Approving the Settlement Agreement. (ECF Doc. # 4 Exhibit D at 287.)




                                                 16
18-12104-mg        Doc 31       Filed 10/24/18 Entered 10/24/18 12:43:26                      Main Document
                                              Pg 17 of 55


          D.      Settlement Agreement

          Under the Settlement Agreement, 7 the following waterfall is provided for the priority of

claims:

                  (1)     Estate Claims. Unpaid prepetition employee claims; certain court
                  costs, fees, and expenses incurred in connection with the Croatian
                  Proceeding; and post- petition claims have priority over all other claims of
                  the EA Group.
                  (2)     SPFA Claims. Amounts outstanding under the Super-Priority Term
                  Facilities Agreement.
                  (3)     Unsecured Claims. All unsecured claims including deficiency
                  claims, intercompany claims and unsecured guarantees of other entities’
                  claims.
                  (4)     Equity Value. Equity value consists of the remaining Distributable
                  Value after all debt claims are satisfied in full.

(Settlement Agreement § 7.5.)

          Impaired claims with a Settlement Recovery amount of less than HRK 40,000 (equivalent

to approximately $6,151.48 as of August 10, 2018) (the “Minor Impaired Claims”) will receive a

payment of a monetary amount in euros, corresponding to the Settlement Recovery of such claim

(the “Cash-Out Payment”). (Settlement Agreement § 16.1.2.) The difference between the

registered amount of the Minor Impaired Claim and the Settlement Recovery amount paid as a

Cash-Out Payment will be discharged. (Id.)

          Impaired Claims with a Settlement Recovery amount of HRK 40,000 and above will

receive a combination of depository receipts of Aisle STAK, which holds all the shares of Aisle

Dutch TopCo (the “Depository Receipts”) and convertible bonds of Aisle Dutch TopCo in an

aggregate nominal amount of up to €1,149 million (the “Convertible Bonds”). (Settlement

Agreement § 5.4.) The percentage recovery to the holders of English Law Governed Loans and

New York Law Governed Notes is projected to be 50.8 percent.


7
        Capitalized terms not defined within this section shall have the meaning attributed to them in the
Settlement Agreement.

                                                         17
18-12104-mg      Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26             Main Document
                                          Pg 18 of 55


       Each of the Foreign Debtors has secured debt obligations, including loans and operating

leases to specific Agrokor Group entities that are secured by share pledges and fixed security

over the Agrokor Group’s real estate assets. Like section 506(a)(1) of the Bankruptcy Code, a

portion of each secured claim against the Foreign Debtors in the Croatian Proceeding will be

treated as an unsecured prepetition claim against the debtor entity (and an unsecured prepetition

liability) to the extent that the amount of the secured claim exceeds the value of the related

secured collateral. (See Settlement Agreement § 5.1.)

       For secured claims with a separate satisfaction right (“SSR”) against any of the Foreign

Debtors where the debtor is either (a) the owner of the collateral of the relevant SSR (a “Sole

Security Debtor”) or (b) if more than one EA Group member granted an SSR, the owner of the

collateral that comprises over 50 percent of the total value of SSR securing the relevant claim (a

“Main Security Debtor”) will assume the secured obligation. More specifically, the holder of

such secured claim will retain its SSR and receive a monetary claim in an amount equal to the

appraised value of the collateral. (See Settlement Agreement § 23.2.1.) This secured claim will

be paid back over an eight-year term following a grace period, which is the greater of the original

maturity date or two years after the Implementation Commencement Date, at an interest rate of

three percent that accrues during the grace period and increases by two percent if in default.

(Settlement Agreement § 23.2.1.)

       For secured claims with an SSR against any of the Foreign Debtors where the debtor is

not a Sole Security Debtor or the Main Security Debtor, the holder of such secured claim will

retain its SSR and receive a monetary claim against Aisle HoldCo, in an amount equal to the

appraised value of the collateral, and such claim will be paid back over an eight-year term

following a grace period, which is the greater of the original maturity date or two years after and



                                                 18
18-12104-mg         Doc 31       Filed 10/24/18 Entered 10/24/18 12:43:26                     Main Document
                                               Pg 19 of 55


the Implementation Commencement Date, at an interest rate of three percent that accrues during

the grace period and increases by two percent if in default. The amount of any secured claim of

any of the Foreign Debtors that exceeds the appraised value of all objects of the SSR is treated as

an unsecured claim. (Settlement Agreement § 23.2.2.)

         E.       Recognition of the Croatian Proceeding in Other Jurisdictions

         Though the EA Law aims to centralize a debtor’s claims in a single court, several

jurisdictions have refused to recognize the Croatian Proceeding under their own laws. According

to the Memo on Foreign Recognition Hearings (“Memo on Foreign Hearings,” ECF Doc. # 21)

at least some of the Agrokor Group sought recognition of the Croatian Proceeding in six

jurisdictions in addition to the United States. Of these foreign recognition requests, only

Switzerland has made a final decision to recognize the commencement of the Croatian

Proceeding and to give effect to the Extraordinary Administrator to represent debtors and to deal

with their assets in Switzerland under the Swiss International Private Law Act. (Id. at 4.) The

High Court of England and Wales also agreed to recognize the Croatian Proceeding of Agrokor,

but an appeal of that decision is pending. Appeals of decisions rejecting recognition of the

Croatian Proceeding are pending in Slovenia, Serbia, Bosnia-Herzegovina and Montenegro. (Id.

at 13–122.) A summary of the foreign recognition proceedings relating to the Croatian

Proceeding follows.8 These decisions have no direct impact upon the decision to recognize and

enforce the Croatian Proceeding and Settlement Agreement in the U.S.




8
         References to ECF Doc. # 21 in the following sections refer to copies or English translations of the foreign
recognition opinions, which are appended to the Memo on Foreign Hearings. These opinions are cited according to
page number (and paragraph where possible) for clarity.

                                                         19
18-12104-mg      Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26             Main Document
                                          Pg 20 of 55


                1.     Slovenia

        The Supreme Court of the Republic of Slovenia (“Slovenian Court”) decided the issue on

March 14, 2018. (ECF Doc. # 21 at 13.) The Slovenian Court explained:

                Since the recognition of a foreign court decision means recognition of its
                legal effects on the territory of the Republic of Slovenia, only a decision
                (procedure) which corresponds to the fundamental legal principles of
                procedures due to insolvency under ZFPPIPP may be recognized. A
                recognition of a foreign extraordinary administration procedure, that does
                not ensure an equal treatment of creditors, would adversely affect the public
                interest of the Republic of Slovenia, which in domestic insolvency
                procedures determines (and safeguards) the common (basic) principle of
                equal treatment of creditors, whereas in insolvency procedures with an
                international element (on its territory) recognizes only financial
                restructuring procedures or liquidation procedures of the debtor for the joint
                account of all creditors (which corresponds to the principle of equal
                treatment of creditors).

(Id. at 27.)

        The Slovenian Court proceeded to explain that the EA Law (and therefore the Croatian

Proceeding) should not be recognized, primarily because it does not comply with Slovenia’s

insolvency rule that creditors of equal standing should be provided equal treatment. The

Slovenian Court states, “it does not even provide the basic rights the creditors would have under

the Slovenian insolvency legislation.” (Id. at 28.) Additionally, the Slovenian Court argues that

the extraordinary administration procedure envisioned by the EA Law is subordinated to the

interests of Croatia, since the Croatian government selects the extraordinary administrator to

conduct the debtor’s business. (Id.) While not entirely clear, it appears that the Slovenian Court

was concerned that the EA Law serves the purpose of protecting the Croatian economy by

providing a new form of relief on a somewhat ad hoc basis as needed for Agrokor and its

subsidiaries.




                                                 20
18-12104-mg      Doc 31      Filed 10/24/18 Entered 10/24/18 12:43:26               Main Document
                                           Pg 21 of 55


        The Slovenian Court also notes that other countries rejected the recognition of the

Croatian extraordinary administration procedure and argued that since several of these countries

had laws arising out of the former Yugoslavian Compulsory Composition, Bankruptcy and

Liquidation Act (SPPSL), that in a broader public policy context of the region, recognition would

not be “justified and proportional.” (Id. at 28.) Four days after the Supreme Court of the

Republic of Slovenia rejected the application for recognition of the Croatian Proceeding, the

Extraordinary Administrator appealed that decision to the Constitutional Court of Slovenia; that

appeal remains pending.

                2.      Serbia

        The Commercial Appellate Court for the Republic of Serbia confirmed rejection of the

Croatian Proceeding on November 13, 2017. (Id. at 32.) The Serbian court found that under

article 174, paragraph 2 of its Law on Bankruptcy, the Croatian extraordinary administration

procedure could not be found to be a “foreign proceeding.” (Id. at 45.) The court provides

several grounds for this conclusion. One issue the Serbian court notes is that the EA Law is not a

general law that governs all insolvency in Croatia, but rather is a sui generis regulation adopted

to protect companies of systemic importance to the Republic of Croatia. The court found it

problematic that the level of protection determined under the EA Law is determined by the

interest of the Republic of Croatia as opposed to the interests of creditors. (Id.) The court states,

“the aim of this regulation . . . is not the aim of the collective settlement of creditors, but the

protection of the interests of the state, the creator of such a regulation.” (Id. at 46.) On




                                                   21
18-12104-mg     Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26              Main Document
                                         Pg 22 of 55


December 20, 2017, the Croatian Extraordinary Administrator filed an appeal to the

Constitutional Court of Serbia; that appeal remains pending.

               3.     Federation of Bosnia and Herzegovina

       Article 205, Paragraph 1, item 3 of the Federation of Bosnia and Herzegovina (“FB&H”)

Bankruptcy Law states that to recognize a foreign decision on bankruptcy proceedings or

proceedings similar to bankruptcy, such decision must not contravene the legal order of the

Federation. (Id. at 52.) The court explains that the basic purpose of bankruptcy proceedings

should be the collective settlement of creditors and that it does not believe that the EA Law was

passed with creditors in mind. The court stated:

               The protection of economic, social and financial stability of the Republic of
               Croatia cannot jeopardize the FB&H legal order, and this opinion of the first
               instance court, contrary to the appeal, is not different from the international
               case law, according to which protection and maintenance of economic,
               social and financial stability of one country in the proceedings of
               recognition of a foreign ruling, in a situation where the compulsory
               regulations are opposed - which is the case here- cannot jeopardize the legal
               order of another country where the decision is to be recognized, as otherwise
               the principle of equality would be breached.

(Id. at 53.) The Extraordinary Administrator filed an appeal at the Constitutional Court on

March 16, 2018; that appeal remains pending.

               4.     Montenegro

       The Montenegro court held that extraordinary administration procedures under the EA

Law did not meet the requirements of the Insolvency Act of Montenegro. The court explained:

               [T]he court finds that the extraordinary administration proceeding is not a
               foreign proceeding in terms of Article 178 paragraph 2 of the Insolvency
               Act, since it is not a proceeding aimed at the collective settlement of
               creditors, but at protecting and maintaining economic, social and financial
               stability of the Republic of Croatia, that is, the sustainability of business
               operations of certain companies that are of systemic importance for the
               Republic of Croatia.



                                                 22
18-12104-mg        Doc 31       Filed 10/24/18 Entered 10/24/18 12:43:26                     Main Document
                                              Pg 23 of 55


(Id. at 109.) In other words, because the EA Law seemed primarily concerned with the

protection of the interest of the Republic of Croatia rather than the creditors of a certain debtor,

the proceeding did not comply with the requirements for recognition in Montenegro. An appeal

filed in the Commercial Court of Montenegro is pending.

                 5.       England and Wales

        The High Court of England and Wales found that the EA Law and Croatian Proceeding

sufficiently satisfied the requirements of a foreign main proceeding under the CBIR, England’s

adaptation of the Model Law, over the objections of respondent Sberbank. As with the above

discussed foreign recognition decisions, it should be noted at the outset that the English decision

was rendered before the Settlement Agreement was finalized or voted upon. The English

decision was issued on September 11, 2017. Nearly a year later, creditors voted to approve the

Settlement Agreement on July 4, 2018. The English decision specifically states that,

“recognition of the settlement agreement is not the real question here. That is something for the

future. Such recognition will depend at that stage on other considerations, for example the

submission by the creditors to the jurisdiction of the foreign proceeding.” (Id. at 97 ¶ 127.)

Therefore, the decision only grants recognition of a foreign main proceeding; it does not make

any decisions with respect to the later approved Settlement Agreement.

        A transcript of the English hearing shows that several contentions were raised against

recognition of the Croatian Proceeding under the Model Law and the CBIR. First, Sberbank’s

counsel argued that recognition of a “foreign proceeding” under the CBIR is limited to a single

debtor and that recognition of the Croatian Proceeding would require recognizing a debtor

grouped together with related, but separate entities, in one proceeding.9 Counsel argued this was


9
         Though Sberbank opposed recognition of the Croatian Proceeding before the English court, it took an
active role in negotiating the Settlement Agreement as one of the members of the five-entity interim creditors

                                                        23
18-12104-mg       Doc 31      Filed 10/24/18 Entered 10/24/18 12:43:26                Main Document
                                            Pg 24 of 55


problematic because it would allow (1) all the members of the group to participate in a

restructuring without requiring each individual member to prove insolvency as a gateway issue

and (2) in effect, by consolidating a group of entities, the combined procedure could block a

creditor from asserting a distinct claim against a particular debtor. Counsel argued that the

combined proceeding effectively created a set of third-party releases for affiliated or sub-

companies—counsel for Sberbank gives the example that if someone has advanced finance on

terms where they also have guarantees from companies B, C, D, E and F as well as principal debt

from company A, consolidation into a single pool with one claim would eradicate the value of

any guarantee. (“English Recognition Hearing Transcript,” ECF Doc. # 24 Exhibit B at 42.) It

argued it was further problematic as applied to Agrokor, because unless Agrokor and its affiliates

are grouped as one debtor, the threshold number of employees required under the EA Law is not

met. (English Recognition Hearing Transcript at 40.) However, when referencing these

arguments, Sberbank’s attorney also goes through pains to remind the English court that U.S.

courts have adopted the Model Law differently and that the English court is only bound by the

CBIR and not U.S. precedent. (Id. at 47.) Recognition in England also apparently was sought

for a single debtor, Agrokor, on behalf of the whole group. As already stated, Chapter 15 cases

were filed in this Court on behalf of nine separate entities.

        The High Court of England and Wales ultimately rejected Sberbank’s arguments. The

High Court concluded:

                The important point is simply this. There is nothing in the CBIR to prevent
                a foreign proceeding being recognized, which in the foreign court involves
                a group of companies, but the recognition is sought in this country in

council. (Settlement Agreement § 4.1.3.1) (the members of the creditors council are Sberbank of Russia,
Knighthead Capital Management LLC, Zagrebacka Banka d.d., KRAS prehrambena industrija d.d., and Toni Raic).
Additionally, Sberbank voted in favor of the Settlement Agreement. (Croatian Court Order Approving the
Settlement Agreement at 301-07.)


                                                    24
18-12104-mg      Doc 31      Filed 10/24/18 Entered 10/24/18 12:43:26             Main Document
                                           Pg 25 of 55


               relation only to a particular individual debtor. In my judgment, the
               respondent’s objection here is without foundation.

(ECF Doc. # 21 at 78 ¶ 54.)

       Additionally, the English court concluded that (1) the Croatian Extraordinary

Administration Law is a law relating to insolvency for the purposes of CBIR, (2) it is a

proceeding under the control or supervision of a court, (3) it is a collective proceeding, (4) it is a

law for the purposes of reorganization or liquidation within the meaning of the CBIR and (5) it is

not manifestly contrary to English public policy. (Id. at 78–98.) In reaching this final public

policy conclusion, the court noted that the principal of pari passu can be overridden in

appropriate cases under English law. (Id. at 98 ¶ 131.) The High Court of England and Wales’

decision is further discussed below in relation to the Gibbs rule and the possible effects of that

rule on future proceedings in England. The appeal is to be heard by the Court of Appeal, and the

stay will remain in effect while the English proceedings are ongoing.

               6.      Switzerland

       The Court of the Canton of Zug in Switzerland granted recognition of the Croatian

Proceeding in a decision issued on February 2, 2018. (ECF Doc. # 21 at 113.) There has been

no appeal of this decision; it is final and binding.

               7.      European Union

       On July 4, 2018, the European Parliament added the Recast Insolvency Regulation (EU)

2015/848 to the European Union’s Acquis Communautaire the Law on Extraordinary

Administration Proceeding for Companies of Systemic Importance for the Republic of Croatia.

(Recast Insolvency Regulation, “EU Regulation,” ECF Doc. # 21 Appendix D at 161–225.) The

EU insolvency regulation was designed to regulate insolvencies. This adoption of the EA Law




                                                  25
18-12104-mg      Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26             Main Document
                                          Pg 26 of 55


ostensibly gave the Croatian Proceeding automatic recognition as an insolvency proceeding,

entitled to recognition across all European Union member states. (Id. at 217.)

                                      II.     DISCUSSION

       A.      EA Law

       On April 7, 2017, Croatia published Official Gazette No. 31/17, the Law on

Extraordinary Administration Proceeding in Companies of Systemic Importance in the Republic

of Croatia. (“Certified Translation from Croatian Language of the Law on Extraordinary

Administration Proceeding in Companies of Systemic Importance for the Republic of Croatia,”

ECF Doc. # 4 Exhibit B at 46–59.) Part 1, article 1, chapter 1 of the EA Law explains:

               This Law is passed for the purpose of protection of sustainability of
               operations of the companies of systemic importance for the Republic of
               Croatia which with its operations individually or together with its controlled
               or affiliated companies affect the entire economic, social, and financial
               stability of the Republic of Croatia.

(Id. at 46.) The Croatian law was passed to try to prevent a wider economic fallout in Croatia

and surrounding global markets through restructuring companies of systemic importance to

Croatia. In effect, the new law is somewhat reminiscent of the efforts globally to deal with

problems of “too big to fail.” The Croatian Law appears to be unique in dealing with

systemically important companies as opposed to systemically important financial institutions.

       Article 21 of the EA Law provides that either a debtor of systemic importance or such a

debtor’s creditors, with the debtor’s permission, may file an extraordinary proceeding. (Id. at

50.) The petition to commence the proceeding is submitted to the Croatian Court, which must

then inform the Croatian Government within the same day that a petition has been filed. (Id. at

51.) After a petition has been filed, the debtor is estopped from disposing of any assets until the

petition is either approved or denied, except for those dispositions necessary for debtor to



                                                26
18-12104-mg      Doc 31      Filed 10/24/18 Entered 10/24/18 12:43:26             Main Document
                                           Pg 27 of 55


maintain its ordinary course of business operations. (Id.) The Croatian Court issues the final

order that commences the extraordinary proceeding, and upon the court’s order commencing a

proceeding, notice is posted in the relevant Croatian Court districts, on the public books or

records of the debtor and on the Croatian Court’s web pages. (Id. at 52.) After the

commencement of a proceeding under the EA Law, all relevant parties, further detailed below,

have fifteen months (twelve months’ time is allotted automatically, and the option of an

additional three months’ time is granted upon request approved by the Croatian Court) to craft a

single settlement agreement to resolve all claims against the debtor. (Id. at 57.)

        The EA Law lists two requirements for a debtor to be considered a company of systemic

importance that may file an action under the EA Law. (Id. at 46.) Article 4, paragraph 2

provides that in the calendar year preceding the filing of the petition, the debtor, alone or with its

controlled or affiliated companies, must (1) employ more than 5,000 employees on average for

the year and (2) have balance sheet liabilities of at least the equivalent of HRK 7,500,000,000.

(Id.) In these calculations determining whether a debtor is of systemic importance to Croatia,

article 5, paragraph 2 specifies that affiliated and controlled companies are companies in which

the debtor holds at least a 25% ownership interest, have a principal place of business in The

Republic of Croatia and exist and operate under Croatian law. (Id. at 47.) The requisite amount

of debt and employees along with identification of the debtor and its related entities must be

proven by the party who files the petition for the extraordinary proceeding (either the debtor or a

creditor of the debtor). (Id. at 51.)

        Article 6 of the EA Law provides that the Croatian Court shall have exclusive jurisdiction

in an EA proceeding. (Id.) Article 7 further provides that once the EA proceeding has been

instituted, there will be a stay of any liquidation or bankruptcy proceedings, as defined under



                                                  27
18-12104-mg         Doc 31   Filed 10/24/18 Entered 10/24/18 12:43:26            Main Document
                                           Pg 28 of 55


Croatian law, against the debtor. (Id.) To the extent that the EA law is silent regarding

procedure, article 8 provides that procedural rules from Croatian bankruptcy proceedings will

apply. (Id.) Article 10 authorizes the Croatian Court to take any actions or pass any decisions

that are not expressly conferred on another entity as the responsibility of that other entity under

Croatian Law. (Id.)

       An extraordinary commissioner (“Extraordinary Commissioner”) is appointed by the

Croatian Court upon the proposal of the Government of the Republic of Croatia who will

represent the debtor solely and independently. (Id.) The Extraordinary Commissioner is subject

to the provisions of the Croatian Bankruptcy Act’s rules governing a bankruptcy receiver in

instances where no provision of the EA Law governs directly. (Id. at 48.) Together with

deputies who may assist him, upon the proposal of the Croatian government and appointment by

the Croatian Court, the Extraordinary Commissioner may make decisions regarding the debtor’s

property but may not make decisions regarding the debtor’s property without prior approval of a

creditors’ committee if the value of the property exceeds HRK 3,500,000. (Id.) The

commissioner may also bring legal actions on behalf of the debtor and, with approval of a

creditors’ committee, may assume new debt on behalf of the debtor when necessary to maintain

debtor’s operations. (Id. at 55.) Additionally, at any time, upon the proposal of the Croatian

government, the Croatian Court may remove the Extraordinary Commissioner and appoint a new

one. (Id. at 48.)

       The EA Law requires the Extraordinary Commissioner to submit monthly reports

regarding the debtor’s financial status and the status of the EA proceedings to the central

authority of the government administration responsible for economic operations in Croatia (the

“Croatian Ministry”) for every month between his appointment and the approval of a settlement



                                                 28
18-12104-mg      Doc 31      Filed 10/24/18 Entered 10/24/18 12:43:26           Main Document
                                           Pg 29 of 55


agreement under the EA Law. (Id.) Additionally, the Extraordinary Commissioner is tasked

with electing a restructuring advisor, auditors, legal advisors and other specialized advisors—all

of whom must be given prior approval by the Croatian Ministry prior to appointment. (Id.)

        Article 16 establishes an advisory body (“Advisory Body”) that, upon request of the

Croatian Ministry or the Croatian Court, will provide opinions regarding the propriety of the

Extraordinary Commissioner’s decisions under Croatian Law. (Id. at 49.) The Advisory Body

has five members: one member serves as a representative of the employees of the debtor and

may be an employee of the debtor; the other four members must be knowledgeable in business

and law, of good reputation and not have been employed by the debtor or any of its affiliates

within the ten years leading up to the filing of an EA proceeding. (Id.)

        In addition to the Advisory Body, EA Law article 18 requires the establishment of a

creditors’ committee with up to nine members who will serve as representatives of the debtor’s

creditors. (Id.) The Extraordinary Commissioner recommends, and the Croatian Court approves

the members of the creditors’ committee, who must be categorized according to their legal

position and may be subcategorized according to their economic interests in the debtor. (Id.)

Article 30 provides that each category of creditors is then entitled to designate one member to

serve as the category’s representative on the creditors’ committee. (Id. at 53.) The creditors’

committee has rights to receive information regarding the debtor and to participate in the

preparation and approval of the settlement agreement in conjunction with the Extraordinary

Commissioner. (Id. at 49–50.) Additionally, article 31 explains that an interim creditors’

council (“ICC”) will take the role of the permanent creditors’ council in the interim until the

official committee is established. The ICC assumes and performs all functions of the creditors’

council until the official creditors’ council is established. (Id. at 53–4.)



                                                  29
18-12104-mg      Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26              Main Document
                                          Pg 30 of 55


       Articles 32 through 36 provide a procedure for the public listing of claims against debtor

and contesting claims. (Id. at 54.) The Extraordinary Commissioner creates a table of filed

claims, a table of preferential claims and a table of rights to separate satisfaction. (Id.) Along

with these tables, the Extraordinary Commissioner must clearly indicate whether he contests any

of the claims listed in the tables. (Id.) The tables of claims and the commissioner’s stance on

each claim are published on the Croatian Court’s website. (Id.) If a creditor does not commence

a civil proceeding within eight days after publication of the table of claims, the right to contest

the claim is deemed waived. (Id.) Once a final order is made, a claim, the claim’s payment rank

and the claim’s category of creditors are all considered effective as to both the debtor and all the

debtor’s other creditors. (Id.)

       Part VI of the EA Law includes provisions for the negotiation, acceptance by creditors

and approval by the court of a settlement agreement. (Id. at 56–8.) The settlement agreement

envisioned and negotiated under the EA Law is essentially the same as what is usually referred to

as a plan of reorganization in other restructuring contexts. Within the prescribed twelve-month

(and optional additional three month) period, the Extraordinary Commissioner and creditors’

committee must create a single settlement agreement. (Id. at 57.) After a settlement agreement

is created, it is published on the Croatian Court’s website; three days after publication, all

creditors are deemed to have notice of the agreement. (Id.) Within fifteen days after publication

of the settlement agreement, the creditors vote upon the settlement agreement at a hearing. (Id.)

       Article 43, paragraph 14 describes the voting outcome necessary to pass the settlement

agreement. It states:

               The settlement agreement, or plan of reorganization, shall be deemed
               adopted if a simple majority of all creditors voted for it and if in each
               category of the sum of claims of creditors who voted for the settlement
               agreement exceeds the sum of claims of the creditors who voted against the

                                                 30
18-12104-mg         Doc 31       Filed 10/24/18 Entered 10/24/18 12:43:26                      Main Document
                                               Pg 31 of 55


                  acceptance of the settlement agreement. Exceptionally, it shall be deemed
                  that the creditors accepted the settlement agreement if the total sum of
                  claims of the creditors who voted for the settlement agreement amounts to
                  at least two thirds of the total claims.


(Id.)

         Thus, there are two methods of approving a settlement agreement. (See id.) The

settlement agreement is approved either if (1) more than half of all creditors by number

(including non-voting creditors) vote in favor of the Settlement Agreement and more than half of

all creditors in each class10 by value of claims vote in favor of the Settlement Agreement or (2)

two-thirds of all voting creditors by claim amount vote in favor of the Settlement Agreement.

(Id.) In other words, even if the first method of approving the Settlement Agreement cannot be

achieved, the Settlement Agreement can still be approved if the sum of all claims who vote in

favor of the agreement is at least two-thirds of the total amount of all outstanding claims. (Id.)

Article 43, paragraph 18 provides that once the settlement agreement is passed in accordance

with paragraph 14, all creditors, even those who do not vote, shall be bound by the agreement.

(Id. at 58.) Therefore, it does not matter whether a creditor has appeared or voted on the

settlement; if the settlement receives the requisite votes, it can be approved and has binding

effect upon all creditors. (See Id.) These portions of the EA Law governing approval of the

settlement agreement therefore create a similar effect to Bankruptcy Code § 1141(d)(1)(A) which

provides, in part, that confirmation of a plan “discharges the debtor from any debt that arose


10
          Section 15 of the Settlement Agreement explains “[c]reditors have been classified into classes on the basis
of claim type, meaning a single creditor with several types of claims may be represented in multiple classes. Such
classification shall be used for the purposes of voting on this Settlement Plan pursuant to Art. 43 EA Act. The
classification of Creditors per the above Court resolution is as follows: small suppliers, in which class Creditors
whose claims do not exceed HRK 100,00 are classified; large suppliers, in which class Creditors whose claims
exceed HRK 100,00 are classified; Noteholders, in which class Creditors who are holders of notes issued by the
Debtor are classified; unsecured creditors, in which class Creditors whose claims are not secured by a separate
satisfaction right are classified; and secured creditors, in which class Creditors whose claims are secured by a
separate satisfaction right are classified.” (Settlement Agreement § 15.)

                                                         31
18-12104-mg      Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26              Main Document
                                          Pg 32 of 55


before the date of such confirmation . . . whether or not . . . a proof of claim based on such debt

is filed or deemed filed . . . .” See 11 U.S.C. § 1141(d)(1)(A).

       B.      Model Law

       In 1997, the United Nations Commission on International Trade Law (“UNCITRAL”)

promulgated the Model Law on Cross-Border Insolvency (the “Model Law”). Chapter 15 of the

Bankruptcy Code, which is based upon the Model Law, was adopted by Congress in 2005.

Before 2005, former section 304 of the Bankruptcy Code provided the statutory framework for

dealing with ancillary cases filed in the U.S. relating to foreign insolvency proceedings. Many of

the principles—particularly comity—that were applied in ancillary proceedings under section

304 were carried forward and apply today in Chapter 15 cases. See In re Atlas Shipping A/S, 404

B.R. 726, 738 (Bankr. S.D.N.Y. 2009) (“Nevertheless, many of the principles underlying § 304

remain in effect under chapter 15. Significantly, chapter 15 specifically contemplates that the

court should be guided by principles of comity and cooperation with foreign courts in deciding

whether to grant the foreign representative additional post-recognition relief. This is evidenced

by the pervasiveness with which comity appears in chapter 15’s provisions. For example, § 1509

specifically requires that if the court grants recognition under § 1517, it ‘shall grant comity or

cooperation to the foreign representative.’ 11 U.S.C. § 1509(b)(3). In addition, § 1507 also

explicitly directs the court to consider comity in granting additional assistance to the trustee.”).

       The Model Law is often described as an attempt to create modified universalism, which

essentially entails allowing courts outside of debtors’ home countries to open and maintain

secondary cases supplemental to the main proceedings. See, e.g., Ian G. Williams & Adrian J.

Walters, Modified Universalism in Our Time? A Look at Two Recent Cases in the U.S. and U.K.,

37-JUL Am. Bankr. Inst. J. 24 (2018). The U.S. has a long tradition of recognizing foreign



                                                  32
18-12104-mg         Doc 31       Filed 10/24/18 Entered 10/24/18 12:43:26                       Main Document
                                               Pg 33 of 55


restructuring proceedings. For example, the Supreme Court’s 1883 decision in Gebhard

approved the recognition of a Canadian scheme of arrangement. Canada Southern Railway Co.

v. Gebhard, 109 U.S. 527 (1883). In Gebhard, Chief Justice Waite explained that “the true spirit

of international comity requires that schemes of this character, legalized at home, should be

recognized in other countries.”11 Id. at 548. See also Victrix S.S. Co., S.A. v. Salen Dry Cargo

A.B., 825 F.2d 709, 713–14 (2d Cir. 1987); Cunard S.S. Co. v. Salen Reefer Servs. AB, 773 F.2d

452, 458 (2d Cir. 1985).

         As the Second Circuit explained in JP Morgan Chase Bank v. Altos Hornos de Mexico,

S.A. de C.V.:

                  We have repeatedly held that U.S. courts should ordinarily decline to
                  adjudicate creditor claims that are the subject of a foreign bankruptcy
                  proceeding. “Since ‘[t]he equitable and orderly distribution of a debtor’s
                  property requires assembling all claims against the limited assets in a single
                  proceeding,’ American courts regularly defer to such actions.” Finanz AG,
                  192 F.3d at 246 (quoting Victrix S.S. Co., S.A. v. Salen Dry Cargo A.B., 825
                  F.2d 709, 713–14 (2d Cir.1987)); Allstate Life Ins. Co., 994 F.2d at 999. In
                  such cases, deference to the foreign court is appropriate so long as the
                  foreign proceedings are procedurally fair and (consistent with the principles
                  of Lord Mansfield’s holding) do not contravene the laws or public policy of
                  the United States.

412 F. 3d 418, 424 (2d Cir. 2005).

         While Altos Hornos was decided based on section 304, before Chapter 15 became

effective in the U.S., the same principles are enshrined in Chapter 15. See Atlas Shipping, 404

B.R. at 738.




11
         The Court’s decision in Gebhard was reached over a strong dissent by Justice Harlan which relied heavily
on English case law and commentaries by Joseph Story, James Kent and others that, consistent with the Gibbs rule,
would not permit a discharge of contractual obligations other than under the law of the place of contracting. Id. at
546–47. Justice Harlan was particularly troubled that the discharge in Gebhard was based on a legislative act, with
no judicial hearing subject to due process requirements, id. at 544, which is not an issue in this case because the loan
modification here was approved by a creditor vote followed by court approval following notice and a hearing.

                                                          33
18-12104-mg      Doc 31    Filed 10/24/18 Entered 10/24/18 12:43:26             Main Document
                                         Pg 34 of 55


        C.     Comity in Chapter 15

       Under the prior section 304 and the current Chapter 15, American courts have

recognized the need to extend comity to foreign bankruptcy proceedings. The equitable and

orderly distribution of a debtor’s property requires assembling all claims against the limited

assets in a single proceeding; if all creditors could not be bound, a plan of reorganization would

fail. “The Second Circuit has frequently underscored the importance of judicial deference to

foreign bankruptcy proceedings.” In re Int’l Banking Corp. B.S.C., 439 B.R. 614, 624 (Bankr.

S.D.N.Y. 2010) (citing Finanz AG Zurich v. Banco Economico S.A., 192 F.3d 240, 246 (2d Cir.

1999); Maxwell, 93 F.3d at 1048; Allstate Life Ins. Co. v. Linter Grp. Ltd., 994 F.2d 996, 999

(2d Cir. 1993); Cunard, 773 F.2d at 458).

       The issue here is whether this Court, in the exercise of comity, should recognize and

enforce the Settlement Agreement approved by the Croatian Court following creditor approval.

There is nothing exceptional in the Croatian Court’s exercise of jurisdiction over the Croatian

Foreign Debtors’ assets and creditors’ claims in the insolvency proceeding.

       In section II.A., the Court has described the provisions of the EA Law in considerable

detail. In substance and effect, the EA Law tracks closely to the structure of the U.S. Bankruptcy

Code and many other foreign insolvency laws. Creditors’ rights to meaningful participation in

insolvency proceedings is required and creditor approval of a settlement agreement is also

required. As explained in section II.D., below, the record establishes that the EA Proceeding was

procedurally fair.

       While enterprise group aspects of the EA Law are novel, these Chapter 15 cases dealing

with nine entities that have their centers of main interest (“COMI”) in Croatia do not push the

boundaries of cross-border insolvency law. Therefore, recognition and enforcement of the



                                                34
18-12104-mg        Doc 31       Filed 10/24/18 Entered 10/24/18 12:43:26                    Main Document
                                              Pg 35 of 55


Settlement Agreement with respect to the Foreign Debtors safely fall within established

principles.12 As such, is there any basis to decline to recognize and enforce the results?

        The Supreme Court concluded in Tennessee Student Assistance Corp. v. Hood, 541 U.S.

440, 447 (2004), that the discharge of debt in a U.S. bankruptcy proceeding is proper because it

is an in rem proceeding. A single court should resolve all claims to property of the debtor, which

necessarily requires that the court resolve all creditor claims that have been, or could have been,

asserted, provided that the creditors have received the notice required by due process. Thus, in

an in rem proceeding, personal jurisdiction over all creditors is not required; the court determines

the creditors’ rights to receive distributions from all property of the debtor that is part of the

estate. A creditor cannot ignore or avoid a Chapter 11 case and later sue to recover on its

prepetition claim. Upon confirmation of a Chapter 11 plan, section 1141(d)(1)(A) discharges the

debtor from any debt that arose before the date of confirmation, whether or not the creditors filed

a proof of claim or accepted the plan. A successful reorganization would not be possible if

creditors could simply ignore the bankruptcy proceeding and then seek to recover on their prior

claims. Therefore, the in rem classification of a bankruptcy proceeding is key—in rem

jurisdiction gives the court the authority to administer all the debtor’s assets and resolve the

rights of all creditors to all the debtor’s property, and these are crucial steps in a successful

restructuring. There is no reason that these same principles should not apply when considering

recognition of the Croatian Proceeding, with the same consequences for a confirmed settlement

agreement—namely, the discharge and modification of prepetition claims like the effect of

section 1141(d)(1)(A). (See Settlement Agreement § 16.1.2.)

        Federal courts generally extend comity when the foreign court had proper jurisdiction and


12
         It is noteworthy that no objections were filed to recognition and enforcement of the Settlement Agreement
within the territorial jurisdiction of the United States.

                                                        35
18-12104-mg        Doc 31       Filed 10/24/18 Entered 10/24/18 12:43:26                    Main Document
                                              Pg 36 of 55


enforcement does not prejudice the rights of United States citizens or violate domestic public

policy. See also Cunard S.S. Co. Ltd., 733 F.2d at 457. “Comity takes into account the interests

of the United States, the interests of the foreign state or states involved, and the mutual interests

of the family of nations in just and efficiently functioning rules of international law.” In re

Artimm, S.r.L., 335 B.R. 149, 161 (Bankr. C.D. Cal. 2005) (citing Maxwell Commc’n Corp. v.

Societe Generale (In re Maxwell Commc’n Corp.), 93 F.3d 1036, 1048 (2d Cir. 1996)).

        From the record before this Court—particularly since no objections have been filed—the

 Court concludes that the Croatian Proceeding was procedurally fair, provided proper notice to

 all creditors and, through the Settlement Agreement, determined the rights of all creditors to

 property that was subject to the jurisdiction of the Croatian Court. Is there any reason, then, not

 to recognize and enforce the Settlement Agreement within the territorial jurisdiction of the

 United States? This Court believes there is not. Nonetheless, the issue (of whether recognition

 of the entire Settlement Agreement is appropriate within the territorial U.S.) arises because of

 the English courts’ enforcement of the Gibbs rule, discussed below, which could lead an

 English court to conclude that certain aspects of the Settlement Agreement cannot be enforced

 in England against creditors holding English law governed debt. Such a refusal of the English

 court to enforce parts of the Settlement Agreement would most certainly cause the Settlement

 Agreement to fail considering the amount of prepetition debt governed by English law.13 That

 would be unfortunate, indeed.




13
          As Chief Justice Waite said in Gebhard, 109 U.S. at 539, “[u]nless all parties in interest, wherever they
reside, can be bound by the arrangement which is sought to have legalized, the scheme may fail. All home creditors
can be bound. What is needed is to bind those who are abroad. Under these circumstances the true spirit of
international comity requires that schemes of this character, legalized at home, should be recognized in other
countries.”

                                                        36
18-12104-mg      Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26             Main Document
                                          Pg 37 of 55


       While recognition of the foreign proceeding turns on the objective criteria under section

1517, “relief [post-recognition] is largely discretionary and turns on subjective factors that

embody principles of comity.” In re Bear Stearns High-Grade Structured Credit Strategies

Master Fund, Ltd., 389 B.R. 325, 333 (S.D.N.Y. 2008) (citing §§ 1507, 1521 and 1525). Once a

case is recognized as a foreign main proceeding, as has already occurred here, Chapter 15

specifically contemplates that the court will exercise its discretion consistent with principles of

comity. See generally Allan L. Gropper, Current Devs. in Int’l Insolvency Law: A United States

Perspective, 15 J. BANKR. L. & PRAC. 2, Art. 3, at 3–5 (2006) (hereinafter “Gropper”).

       The court should be guided by principles of comity and cooperation with foreign courts

in deciding whether to grant the foreign representative additional post-recognition relief. See In

re Cozumel Caribe S.A. de C.V., 482 B.R. at 114–15 (concluding that a central tenet of Chapter

15 is the importance of comity in cross-border insolvency proceedings); Atlas Shipping, 404 B.R.

at 738; see also In re Rede Energia S.A., 515 B.R. 69, 93 (Bankr. S.D.N.Y. 2014) (holding that a

request for relief by a foreign representative (1) to enforce a foreign reorganization plan and

confirmation decision even where the relief provided in the plan conflicts or is inconsistent with

the relief available in a Chapter 11 plan, and (2) to enjoin acts in the U.S. in contravention of the

plan and decision is relief of a type that courts have previously granted under section 304).

       In addition to providing deference to foreign judgements, comity may also allow a U.S.

court “to decline to exercise jurisdiction in favor of a pending foreign proceeding,” where “the

foreign tribunal has taken jurisdiction but not yet issued a judgement.” William S. Dodge, Int’l

Comity in Am. Law, 115 COLUM. L. REV. 2071, 2106 (2015). As between deferring to a foreign

judgement or to a foreign pending proceeding, “[w]hat changes is the time at which the question

[whether to defer to a foreign tribunal’s resolution of a dispute] is asked.” Id. Courts have



                                                 37
18-12104-mg      Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26              Main Document
                                          Pg 38 of 55


generally recognized their ability to decline to exercise jurisdiction in deference to a case already

being adjudicated abroad. See, e.g., Mujica v. AirScan Inc., 771 F.3d 580, 599 (5th Cir. 2014)

(“[A]djudicatory comity involves . . . the discretion of a national court to decline to exercise

jurisdiction over a case before it when that case is pending in a foreign court with proper

jurisdiction.” (citation and quotation marks omitted)); In re Arcapita Bank B.S.C.(c), 575 B.R.

229, 238 (S.D.N.Y. 2007) (“[C]omity among the courts or adjudicative comity may be viewed as

a discretionary act of deference by a national court to decline to exercise jurisdiction in a case

properly adjudicated in a foreign state.” (citations and quotation marks omitted)); In re Ionica

PLC, 241 B.R. 829, 841 (Bankr. S.D.N.Y. 1999) (dismissing ancillary proceeding filed under

former section 304 because of pending insolvency proceeding in the U.K.).

       In other words, this case presents a unique challenge in the exercise of comity under

Chapter 15, because the international litigation surrounding the Croatian Proceeding and

Settlement Agreement that this Court is asked to recognize and enforce could be seen as

complicating this Court’s own comity analysis by requiring the Court to consider all of the other

countries’ decisions in addition to the analysis of whether to extend comity to the Croatian

Proceeding and resulting Settlement Agreement on their own merit. However, the Court does

not ultimately need to perform the broader analysis of comity with respect to every nation

involved, because the Court’s decision to recognize and enforce the Settlement Agreement is

effective within the territorial jurisdiction of the United States. As such, if a foreign creditor has

a claim governed by English law that is modified by the Settlement Agreement and wants to

challenge the Croatian modification of that claim, the creditor may still challenge enforcement of

the claim in the English courts.




                                                  38
18-12104-mg       Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26                Main Document
                                           Pg 39 of 55


        D.      Recognition of the Croatian Proceeding and Settlement Agreement in the
                United States


        As previously stated, on September 21, 2018, the Court entered an order recognizing the

Croatian Proceeding as a foreign main proceeding. (ECF Doc. # 30.) The analysis supporting

that conclusion will not be repeated here. The effects of the decision to recognize the Croatian

Proceeding as a foreign main proceeding merit some discussion.  

                     1. Automatic effects of Chapter 15 Foreign Main Proceeding Recognition 

        Upon a court’s determination that a proceeding constitutes a foreign main proceeding as

described above, section 1520 of the Bankruptcy Code provides that certain relief commences

immediately, while section 1521 provides additional relief that may be granted at the court’s

discretion. Compare 11 U.S.C. § 1520(a) (“Upon recognition of a foreign proceeding that is a

foreign main proceeding- (1) sections 361 and 362 apply with respect to . . . property of the

debtor that is within the territorial jurisdiction of the United States . . .”), with 11 U.S.C. §

1521(a) (“Upon recognition of a foreign proceeding, whether main or nonmain, where necessary

to effectuate the purposes of this chapter . . . the court may . . . grant any appropriate relief . . . .”

(emphasis added)).

        Section 1520 details the mandatory relief that is automatically granted upon recognition

of a foreign main proceeding under Chapter 15. 11 U.S.C. §1520. Section 1520(a)(1) provides

that the automatic stay will apply to all the debtor’s property that is located within the territorial

jurisdiction of the United States. The statute refers specifically to the property of the debtor, as

opposed to the property of the estate, since there is no estate in a Chapter 15 case. See, e.g.,

Atlas Shipping, 404 B.R. at 739. Despite this difference, the automatic effect of recognition of a

foreign main proceeding under section 1520(a) is an imposition of an automatic stay on any

action regarding the debtor’s property located in the United States. Id.

                                                   39
18-12104-mg      Doc 31      Filed 10/24/18 Entered 10/24/18 12:43:26              Main Document
                                           Pg 40 of 55


        Additionally, once section 1520(a) applies, sections 363, 549 and 552 apply with respect

to any transfers of a debtor’s interest in property within the United States. 11 U.S.C.

§1520(a)(2). These provisions allow a foreign representative to operate the debtor’s business in

the United States by exercising the rights and powers of a trustee under sections 363 and 552.

                2. Discretionary Relief including Recognition of a Plan and Third-Party Releases 

        The grant of additional, discretionary relief under Chapter 15 is largely dependent upon

principles of comity discussed above. See Atlas Shipping, 404 B.R. at 738 (“While recognition

of the foreign proceeding turns on the objective criteria under § 1517, ‘relief [post-recognition] is

largely discretionary and turns on subjective factors that embody principles of comity’” (quoting

In re Bear Stearns High–Grade Structured Credit Strategies Master Fund, Ltd., 389 B.R. 325,

333 (S.D.N.Y. 2008)). Once a case is recognized as a foreign main proceeding, Chapter 15

specifically contemplates that the court will exercise its discretion consistent with principles of

comity. See generally Gropper, at 3–5.

        Whether a foreign proceeding is held to be main or non-main, section 1521(a) outlines

the discretionary relief that a court may order upon recognition of a foreign proceeding. 11

U.S.C. § 1521(a); see Atlas Shipping, 404 B.R. at 738 (“The discretion that is granted is

‘exceedingly broad’ since a court may grant ‘any appropriate relief’ that would further the

purposes of chapter 15 and protect the debtor’s assets and the interests of creditors.”). That said,

section 1522(a) only allows courts to provide additional discretionary relief under section 1519

or 1521 if the interests of creditors are sufficiently protected. The list of forms of discretionary

relief provided under section 1521 are considered illustrative, as opposed to exclusive. 11

U.S.C. 1521 (the list of discretionary relief options begins with the word ‘including,’ indicating

that discretionary relief includes, but is not limited to, the following listed items).



                                                  40
18-12104-mg      Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26              Main Document
                                          Pg 41 of 55


       The Court’s discretionary relief under section 1521 of the Code may either allow the

foreign representative to merely administer the debtor’s assets in the United States, but require

that those assets remain here, or may allow the foreign representative to remove the debtor’s

assets from the United States. 11 U.S.C. §§ 1521(a)(5) and 1521(b); see, e.g., Atlas Shipping,

404 B.R. at 740. Section 1521(a)(5) entrusts to the foreign representative the “administration or

realization” of the debtor’s assets within the United States. 11 U.S.C. § 1521(a)(5). This is part

of the relief the Foreign Representative requested in the present case. It is not to be confused

with the optional relief provided by section 1521(b), which allows the Court to “entrust the

distribution” of the debtor’s assets within the United States to the foreign representative. 11

U.S.C. § 1521(b). This alternative provision allows the debtor’s assets to exit the United States

for distribution. See Atlas Shipping, 404 B.R. at 740. The Foreign Representative here did not

seek relief under section 1521(b).

       Finally, section 1507 also deals with additional discretionary relief, which may include

recognition and enforcement of a plan reached in a foreign proceeding. As this Court explained

in Atlas Shipping:

               In addition to § 1521’s provisions regarding ‘any appropriate relief,’ §
               1507(b) provides that a court, [i]n determining whether to provide
               additional assistance ... shall consider whether such additional assistance,
               consistent with the principles of comity, will reasonably assure—
               (1) just treatment of all holders of claims against or interests in the debtor’s
               property;
               (2) protection of claim holders in the United States against prejudice and
               inconvenience in the processing of claims in such foreign proceeding;
               (3) prevention of preferential or fraudulent dispositions of property of the
               debtor;
               (4) distribution of proceeds of the debtor’s property substantially in
               accordance with the order prescribed by this title; and
               (5) if appropriate, the provision of an opportunity for a fresh start for the
               individual that such foreign proceeding concerns.

404 B.R. at 740 (internal citations omitted).

                                                 41
18-12104-mg      Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26             Main Document
                                          Pg 42 of 55


       “Pursuant to section 1507, the court is authorized to grant any ‘additional assistance’

available under the Bankruptcy Code or under ‘other laws of the United States,’ provided that

such assistance is consistent with the principles of comity and satisfies the fairness

considerations set forth in section 1507(b).” Rede Energia, 515 B.R. at 90. As with section

1521, relief under section 1507 may include recognition and enforcement of a plan approved by

a foreign court. Id. at 94–5.

       Thus, the principal question in determining whether to recognize and enforce the

Settlement Agreement’s terms under Chapter 15 ultimately boils down to a question of the

appropriateness of granting comity to the foreign court approval of the Settlement Agreement.

In Metcalfe & Mansfield, 421 B.R. 685, 688 (Bankr. S.D.N.Y. 2010), this Court considered

recognition of a Canadian plan of reorganization, and specifically questioned whether it would

be appropriate to extend comity to the Canadian plan if it contained provisions, such as third-

party releases, that may not be allowed in plenary United States bankruptcy proceedings under

Chapter 11. Even though the Court noted that it was not clear that the third-party releases

contained in the Canadian plan would be permitted under U.S. law, the Court found that the

proper inquiry was whether the Canadian plan’s provisions should nevertheless be enforced

under Chapter 15. Id. at 696. This Court explained, “Chapter 15 specifically contemplates that

the court should be guided by principles of comity and cooperation with foreign courts in

deciding whether to grant the foreign representative additional post-recognition relief.” Id.

Therefore, even though Chapter 15 contains the explicit public policy exception in section 1506,

which provides, “[n]othing in this chapter prevents the court from refusing to take an action

governed by this chapter if the action would be manifestly contrary to the policy of the U.S.,” the

Metcalfe decision explained that even if the law in the U.S. may have provided differing results,



                                                 42
18-12104-mg     Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26              Main Document
                                         Pg 43 of 55


this alone did not prevent a recognition of the Canadian plan under broader principals of comity.

See 11 U.S.C. § 1506; see also Metcalfe & Mansfield, 421 B.R. at 697.

       What factors, then, should determine whether a U.S. Court should extend comity to a

foreign main proceeding’s plan of reorganization? The Metcalfe & Mansfield decision noted

several factors, including whether the foreign proceeding provided a full and fair opportunity for

creditors to be heard consistent with due process, and whether the plan was approved by the

debtor’s creditors and the foreign court. See Metcalfe & Mansfield, 421 B.R. at 698–99.

       Courts should also look to circumstances in which U.S. courts have refused to recognize

foreign plans of reorganization to further understand when the denial of comity is appropriate.

As already discussed, the Fifth Circuit affirmed the bankruptcy court’s refusal to recognize a

plan of reorganization approved by a Mexican court due to considerations of comity. See Vitro,

701 F.3d at 1039. The plan in Vitro, like the plan in Metcalfe & Mansfield, discharged

obligations of creditors as well as of third-party guarantors. The Court of Appeals decision

affirming the bankruptcy court focused on the fact that the plan in Vitro was only approved with

“insider” votes. As a result, the Court of Appeals concluded that the bankruptcy court did not

abuse its discretion in refusing to grant comity and enforce the Mexican plan.

       This Court’s recent decision in Avanti, 582 B.R. at 617–18, recognized and enforced a

scheme of arrangement, including a release of third-party guarantees, that was approved by

creditors and by the High Court of England and Wales. After reviewing Metcalfe & Mansfield

and Vitro, the Court upheld the scheme of arrangement, noting that “Avanti’s Scheme Creditors

had a full and fair opportunity to vote on, and be heard in connection with, the Scheme.” Avanti,

582 B.R. at 618. The Avanti decision also referred to seminal Supreme Court jurisprudence




                                                43
18-12104-mg      Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26             Main Document
                                          Pg 44 of 55


dealing with when a U.S. court should recognize and enforce a foreign judgment under principles

of comity. Id. at 616. Quoting Hilton v. Guyot, the Court stated:

               The Supreme Court has held that a foreign judgment should not be
               challenged in the US if the foreign forum provides: “[A] full and fair trial
               abroad before a court of competent jurisdiction, conducting the trial upon
               regular proceedings, after due citation or voluntary appearance of the
               defendant, and under a system of jurisprudence likely to secure an impartial
               administration of justice between the citizens of its own country and those
               of other countries, and there is nothing to show either prejudice in the court,
               or in the system of laws under which it [is] sitting . . . ”.

Id. (quoting Hilton v. Guyot, 159 U.S. 113, 202–03 (1985).

       The Avanti opinion provides a helpful summary of cases in which courts have enforced

third-party releases in foreign proceedings under sections 1507 and 1521. Avanti, 582 B.R. at

617; see also In re Ocean Rig UDW Inc., 570 B.R. 687 (Bankr. S.D.N.Y. 2017) (recognizing and

enforcing scheme of arrangement that released affiliate guarantees); In re Towergate Fin. plc,

Case No. 15–10509–SMB (Bankr. S.D.N.Y. Mar. 27, 2015) [ECF Doc. # 16]; In re New World

Res. N.V., Case No. 14–12226–SMB (Bankr. S.D.N.Y. Sept. 9, 2014) [ECF Doc. # 20]; In re

Sino–Forest Corp., 501 B.R. 655, 665 (Bankr. S.D.N.Y. 2013) (enforcing foreign order

containing third-party releases); In re Magyar Telecom B.V., Case No. 13–13508–SHL, 2013

WL 10399944 (Bankr. S.D.N.Y. Dec. 11, 2013) [ECF Doc. # 26]; Metcalfe & Mansfield, 421

B.R. at 696 (“[P]rinciples of enforcement of foreign judgments and comity in chapter 15 cases

strongly counsel approval of enforcement in the United States of the third-party non-debtor

release and injunction provisions included in the Canadian Orders, even if those provisions could

not be entered in a plenary chapter 11 case.”).

       Finally, the decision-making calculus for determining whether to grant comity to a

foreign court’s action may be honed by the list of non-exclusive factors used by the Second




                                                  44
18-12104-mg        Doc 31      Filed 10/24/18 Entered 10/24/18 12:43:26                   Main Document
                                             Pg 45 of 55


Circuit to analyze whether foreign proceedings are procedurally fair. In analyzing procedural

fairness, the Second Circuit has looked at the following factors:

                 (1) Whether creditors of the same class are treated equally in the distribution
                 of assets; (2) whether the liquidators are considered fiduciaries and are held
                 accountable to the court; (3) whether creditors have the rights to submit
                 claims which, if denied, can be submitted to a bankruptcy court for
                 adjudication; (4) whether the liquidators are required to give notice to
                 potential claimants; (5) whether there are provisions for creditors meetings;
                 (6) whether a foreign country’s insolvency laws favor its own citizens; (7)
                 whether all assets are marshalled before one body for centralized
                 distribution; and (8) whether there are provisions for an automatic stay and
                 for the lifting of such stays to facilitate the centralization of claims.

Finanz AG Zurich, 192 F.3d at 249.

        With respect to the Croatian Proceeding, the record reflects that the Foreign Debtors’

creditors received proper notice of the Croatian Proceeding and of these Chapter 15 cases. The

record also reflects that the substance and procedures set forth in the EA Law comport with

broadly recognized principles for insolvency laws. Moreover, the creditor distributions approved

in the Settlement Agreement closely follow the waterfall provisions of the U.S. Bankruptcy

Code. Additionally, as discussed above, over two-thirds of non-insider creditors voted to

approve the Settlement Agreement, avoiding the taint of the insider votes that prevented

recognition and enforcement in the Vitro case.

        Additionally, the standards for due process set forth in the Second Circuit’s nonexclusive

list of factors for procedural fairness in Finanz AG Zurich were satisfied by the Croatian

Proceeding. As outlined in the EA Law, creditors have been grouped into five classes and

participated in the drafting and approval of the Settlement Agreement, which provides for payout

where creditors of the same class are treated equally, satisfying the first Finanz factor.14 The


14
        The Court has already indicated that the percentage recovery to the holders of English Law Governed
Loans and New York Law Governed Notes is projected to be 50.8 percent. The Loans and Notes are both
unsecured.

                                                       45
18-12104-mg      Doc 31      Filed 10/24/18 Entered 10/24/18 12:43:26           Main Document
                                           Pg 46 of 55


Foreign Representative acts as a fiduciary and is overseen by the Croatian Court throughout this

process, which is consistent with the second Finanz factor of procedural fairness. After the

Settlement Agreement was approved by a majority of creditors and approved by the Croatian

court on July 6, 2018, approximately 92 complaints were filed against confirmation, showing

that creditors have the right to submit denied or contested claims for further adjudication,

consistent with the third Finanz factor for procedural fairness. According to Agrokor’s official

website, the company responded to all 92 complaints in one submission to the Commercial Court

on September 4, 2018. The issue is still pending before the Croatian Court; enforcement of the

Settlement Agreement will not commence in Croatia until the Court issues its final order. Thus,

creditors who opposed the Settlement Agreement have been able to seek further adjudication in

the Croatian Court system.

       Satisfying the fourth Finanz factors, the EA Law required published notification to

creditors on the Court’s website. Satisfying the fifth Finanz factor, the EA Law provides for

creditors meetings, which were held. Indeed, the Temporary Creditor’s Council continues to

meet and was informed of the complaints as well as Agrokor’s responses to the complaints at the

most recent meeting. Agrokor held its 22nd creditor meeting on September 13, 2018.

Representatives of all five creditor groups attended the meeting, including Sberbank as a

representative of the unsecured creditors, and Knighthead Capital Management, LLC as the

representative of the bond holders’ creditor group. Finanz factors seven and eight—regarding

the creation of a centralized distribution and the creation of an automatic stay—are both provided

for by the EA Law.

       Finally, no objections to the recognition of the Settlement Agreement have been brought

before this Court. All evidence before the Court demonstrates that creditors received due



                                                46
18-12104-mg      Doc 31      Filed 10/24/18 Entered 10/24/18 12:43:26           Main Document
                                           Pg 47 of 55


process and will be better off under the Settlement Agreement than they would be in a

liquidation. The Foreign Representative affirms that the “Croatian proceedings . . . will allow

the [Foreign] Debtors to restructure in the most efficient manner without jeopardizing creditors’

rights.” (ECF Doc. # 5 ¶ 40.) The affirmation of a Croatian legal representative who practices

complex commercial litigation in Croatia, provides that “[p]ursuant to the Settlement Agreement,

the creditors will receive a better outcome in respect of their claims than they would in a

Croatian bankruptcy or liquidation process.” (ECF Doc. # 6 ¶ 9.) Thus, the essential contours of

a foreign proceeding that should be granted comity in the U.S. are present. As such, the

Settlement Agreement should be recognized in full within the territorial jurisdiction of the

United States, including the provisions modifying the English law governed debt and the New

York law governed debt. Courts in other jurisdictions will make their own, independent

decisions whether to recognize and enforce the Settlement Agreement.

       E.      The Gibbs Rule

       Because Chapter 15’s principal criterion for recognizing foreign proceedings and

recognizing and enforcing a reorganization plan is a comity analysis, it is appropriate for this

Court to consider the effects of a decision to extend comity to one nation if doing so could be

seen as a refusal to extend comity to the laws of another—particularly where a majority of the

debt to be modified is governed by the law of the latter nation. In these circumstances, a

complete comity analysis requires at least consideration of, even if not ultimately lending

deference to, English law.

       The Gibbs rule remains the governing law in England despite its seeming incongruence

with the principle of modified universalism espoused by the Model Law and a broad consensus

of international insolvency practitioners and jurists. See, e.g., Kannan Ramesh, The Gibbs



                                                 47
18-12104-mg         Doc 31       Filed 10/24/18 Entered 10/24/18 12:43:26                       Main Document
                                               Pg 48 of 55


Principle: A Tether on the Feet of Good Forum Shopping, 29 Sing. Acad. L.J. 42, 43 (2017)

(noting that modified universalism is the theoretical core of the Model Law and is increasingly

recognized by an international consensus as the way cross-border insolvencies should be dealt

with moving forward). The essence of modified universalism is that “bankruptcy proceedings . .

. should be unitary and universal, recognized internationally and effective in respect of all the

bankrupt’s assets.” Id. The essence of the Gibbs rule, on the other hand, is territorialism.

         In Gibbs, Lord Esher questions, “Why should the plaintiffs be bound by the law of a

country to which they do not belong, and by which they have not contracted to be bound?”15 25

QDB at 406. Throughout the Gibbs opinion, Lord Esher characterizes the recognition of a

foreign insolvency proceeding as an issue of contract law between a single debtor and creditor.

Id. If the contract was made in England and meant to be performed in England, Lord Esher

reasoned that a breach of contract should be determined by the laws in England, not discharged

by a French insolvency proceeding. Id. at 404. Thus, Gibbs characterizes the recognition of

foreign insolvency proceedings as a contractual issue to be settled in the territory with the

governing contract.

         Despite the clear territorial slant of the Gibbs rule, it was recently followed by the

English High Court. In a 2018 decision, Justice Hildyard began his opinion by noting the tension

between the Gibbs rule and the principle of modified universalism in the CBIR. Bakshiyeva v.

Sberbank of Russia, et al. [2018] EWHC 59 (Ch). The Bakshiyeva court was asked to recognize

and enforce proceedings in Azerbaijan that sought to restructure Azerbaijan’s largest bank.




15
          Lord Esher’s question may be compared with Supreme Court Justice Waite’s commentary seven years
earlier in the Canada Southern Ry. v. Gebhard case. 109 U.S. 527 (1883). In that opinion, Justice Waite says,
“every person who deals with a foreign corporation impliedly subjects himself to such laws of the foreign
government . . . . It follows, therefore, that anything done at the legal home of the corporation, under the authority
of such laws, which discharges it from liability there, discharges it everywhere.” Id. at 537-38.

                                                          48
18-12104-mg        Doc 31       Filed 10/24/18 Entered 10/24/18 12:43:26                     Main Document
                                              Pg 49 of 55


Bakshiyeva, the foreign representative for the Azerbaijan proceeding, sought a permanent stay

imposed in England so that English creditors would have to participate in the centralized,

Azerbaijan proceedings. Two of the bank’s creditors, who held English law governed debt

instruments and had not participated in any way in the foreign proceeding, invoked the Gibbs

rule. Justice Hildyard agreed with the creditors, finding that the CBIR did not allow a foreign

court to change or discharge the substantive rights of creditors conferred by English law. The

decision reaffirmed the priority of the common law Gibbs rule over the more recently adopted

CBIR.16 In addition to governing English cross-border insolvency law for the past century,

Gibbs has been influential and accepted in other Commonwealth countries including Canada and

Australia. See Ian F. Fletcher, Insolvency in Private Int’l Law, Oxford Private International Law

Series at 130 (2d ed, 2005).

        Agrokor’s counsel argued that although the Gibbs rule remains in force in England, an

exception to the Gibbs rule applies in Agrokor to creditors holding English law governed debt

because they voted in favor of the Settlement Agreement or otherwise submitted to the

jurisdiction of the Croatian court. Rubin v. Eurofinance SA, a decision by the Supreme Court of

England, was cited as providing the relevant exception to the Gibbs rule—when a creditor

submits to the jurisdiction of a foreign court, either by submitting its claims in the foreign

insolvency proceeding or otherwise agreeing to be bound thereby, then the creditor will be bound

in that proceeding and Gibbs will no longer apply. See Rubin v. Eurofinance SA (2012) UKSC

46 at ¶ 157–67 (Eng.) (holding that creditors who filed proofs of debt and participated in a

creditors’ meeting, but did not file an appearance, had nonetheless submitted to the jurisdiction


16
          Interestingly, one of the two creditors in the Bakshiyeva case, Sberbank, happens to be the largest pre-
petition lender of English Law Governed Loans to Agrokor d.d. in the current Croatian Proceeding. In contrast to its
position in Bakshiyeva, in which it did not participate in any way in the foreign proceedings, Sberbank was a
member of the five member Interim Creditors Committee and voted in favor of the Croatian Settlement Agreement.

                                                        49
18-12104-mg      Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26              Main Document
                                          Pg 50 of 55


of an Australian court and were bound by that Australian proceeding). Agrokor’s counsel

asserted:

               Here, the Gibbs Rule does not govern the English Law Governed Loans
               compromised by the Settlement Agreement because all holders of the
               Agrokor Group’s English Law Governed Loans submitted their claims in
               full in the Croatian Proceedings and, as such, the holders submitted to the
               jurisdiction of the Croatian courts.

(Brief in Further Support ¶ 48.)

       While counsel argued that all holders of English Law Governed Loans submitted their

claims in the EA Proceeding, no evidence was presented to support that contention, and the vote

tally in the EA Proceeding shows that not all creditors voted on the Settlement Agreement. The

appropriate time and place for the Foreign Debtors to raise their argument will be in any further

proceedings in the English court.

       While the English court has yet to decide whether to recognize and enforce the

Settlement Agreement, the English court discussed Gibbs before holding that the Croatian

Proceeding should be recognized as a foreign main proceeding in England, concluding that the

proceeding did not manifestly violate English public policy. (English Decision ¶ 131.) The

court did not reach the issue of whether the Gibbs rule applies and bars recognition and

enforcement of the Settlement Agreement. The decision whether to recognize and enforce the

Settlement Agreement is likely to implicate a more demanding analysis under Gibbs.

       The fact that England applies the Gibbs rule and refuses to recognize a discharge or

modification of English law debt approved by a court outside of England is not, in this Court’s

view, a basis for this Court to decline to recognize and enforce the Settlement Agreement within

the territorial jurisdiction of the United States. On this issue, the Court agrees with Justice

Kannan Ramesh of the Supreme Court of Singapore in his opinion in Pacific Andes Resources



                                                 50
18-12104-mg        Doc 31       Filed 10/24/18 Entered 10/24/18 12:43:26                    Main Document
                                              Pg 51 of 55


Development Ltd, [2016] SGHC 210. Justice Ramesh explains that, in his view, the parties to a

contractual relationship governed by the law of a jurisdiction adhering to the Gibbs rule should

be attributed with the expectation that their claims might be discharged in proceedings in a

jurisdiction where the debtor has an established connection based on residence or ties of

business. Pacific Andes, SGHC 210 at ¶ 48. This view, of course, contrasts with Gibbs, where

the court did not think that it was fair to attribute any expectation of or consent to the jurisdiction

of French bankruptcy law to the English merchant who contracted with the French company that

was domiciled in Paris. Justice Ramesh’s view also differs from the more recent Rubin decision,

in which Lord Collins declares it “wholly unrealistic” that “a person who sells goods to a foreign

company accepts the risk of the insolvency legislation of the place of incorporation” without

providing further explanation on the point.17 Rubin UKSC 46 at ¶ 116 (Eng.).

        In Pacific Andes, Justice Ramesh discusses several academic criticisms of the Gibbs

rule’s continued application in global bankruptcy proceedings. One of the lengthier excerpts is

the criticism provided by Look Chan Ho, author of Cross-Border Insolvency: Principles and

Practice (Sweet & Maxwell 2016). Look Chan Ho criticizes the notion that insolvency

proceedings should be characterized as contractual issues. As mentioned above, the original

Gibbs opinion discussed the idea that parties to a contract should be able to choose the law that

would govern their interactions, even in the potentially unexpected situation of a bankruptcy

proceeding. The fact that the Gibbs rule is premised on a predominately contractual analysis is

reinforced by the Rubin exception to the rule, which says that if a party, who otherwise would

not be bound to a foreign proceeding, nonetheless chooses to consent to the foreign forum’s



17
         Lord Collins’ view about what is “unrealistic” obviously differs markedly from the view of the Chief
Justice Waites in Gebhard, decided in 1883, that everyone who deals with a foreign corporation impliedly subjects
himself to foreign law, including a discharge from liability. 109 U.S. at 537–38.

                                                        51
18-12104-mg         Doc 31      Filed 10/24/18 Entered 10/24/18 12:43:26                      Main Document
                                              Pg 52 of 55


jurisdiction, the rule will no longer apply. Thus, the Gibbs rule centers around the idea of a

party’s contractual or consensual choice to be bound to a certain forum’s rules.

         A theoretical and practical issue with applying such a contractual analysis in the context

of insolvency proceedings, as Look Chan Ho and others argue, is that bankruptcy discharges by

their very nature imply diverging from the terms of most of the debtor’s prepetition contracts.

The primary disputes in a bankruptcy are ordinarily not about the rights of a single creditor

against the debtor; insolvency proceedings are collective proceedings in which the rights of all

creditors are determined for a slice of a pie that is not big enough to repay all creditors in full. A

fundamental tenet of the U.S. bankruptcy system, also applied under the new Croatian law and

most other modern insolvency laws, is that creditors of the same class are entitled to equality of

distribution. Allowing creditors with claims governed by English law to recover a greater

percentage of their claims than creditors with claims governed, for example, by New York law,

would violate the fundamental principle of equality of distribution. As already discussed, the

Settlement Agreement provides for equality of distribution between the holders of the English

law governed and New York law governed debt.

         Additionally, as Look Chan Ho notes, framing the issue of which law should govern a

creditor’s rights in a bankruptcy as a solely contractual issue between two parties overlooks

orthodox English classification of bankruptcy as an in rem proceeding.18 The Gibbs rule’s

contractual analysis seems to be based on the contractual parties’ expectations; but if parties’




18
         Though Look Chan Ho refers to an orthodox classification of bankruptcy proceedings as in rem
proceedings, the Rubin court definitively stated that bankruptcy proceedings were neither in rem nor in personam.
Rubin UKSC 46 at ¶ 43 (“if the judgement had to be classified as in personam or in rem the appeal would have to be
allowed, but bankruptcy proceedings did not fall into either category . . . .”). As discussed above, the U.S. Supreme
Court in Tennessee Student Assistance Corp. v. Hood, 541 U.S. at 447, concluded that the discharge of debt in a
U.S. bankruptcy proceeding is proper because it is an in rem proceeding.

                                                         52
18-12104-mg         Doc 31       Filed 10/24/18 Entered 10/24/18 12:43:26                      Main Document
                                               Pg 53 of 55


expectations created the rule, is it realistic for creditors to multinational corporations to expect

that, in the context of an insolvency proceeding, their contractual bargain will ultimately prevail?

         As Justice Ramesh argues, a fundamental problem with the use of the Gibbs rule in

international insolvency cases is that it mischaracterizes the discharge of debt as a contractual

issue, rather than as a bankruptcy or insolvency law issue.19 Kannan Ramesh, The Gibbs

Principle: A Tether on the Feet of Good Forum Shopping, 29 Sing. Acad. L.J. at 49. A discharge

of debts in an insolvency proceeding almost invariably involves some form of cram-down, or

modification of creditors’ prepetition claims, where a majority of creditors will outweigh a

minority of dissenting creditors. Id. As justice Ramesh explains, “bankruptcy is undergirded by

the philosophy that policy is given primacy over contractual rights.” Id. (emphasis added).

Thus, the basic rationale espoused by Lord Esher in Gibbs—that parties consensual, contractual

decisions should determine the choice of law of all future legal interactions—is inappropriate

when applied in the context of insolvency or bankruptcy proceedings, which inherently involve a

societal choice to allow collective proceedings to discharge previously existing contractual

obligations. The Court agrees with Justice Ramesh that a creditor’s autonomy is relevant in the

context of an insolvency proceeding only to the extent that it does not impede the underlying

public policy that governs a collective insolvency or bankruptcy proceeding.20 Id. at 50.



19
         This criticism of the Gibbs rule is relevant in all cases dealing with the foreign recognition and enforcement
of judgments in insolvency proceedings. The Croatian Proceeding is certainly an insolvency proceeding and
Agrokor is, most certainly, insolvent. A separate question, unnecessary for the Court to reach in this case, is
whether the Gibbs rule should be applied when considering whether to recognize and enforce a foreign scheme of
arrangement that modifies English law debt. Statutory authority for schemes of arrangement typically arise from
companies’ laws rather than insolvency laws. Gibbs’ reasoning that contract law should be applied in determining
whether to recognize and enforce a scheme of arrangement that modifies English law debt may have more force. But
this Opinion only deals with application of the Gibbs rule in an insolvency proceeding.
20
          Where a contract selects English law, choice of law principles will most likely mean that determining the
amount a breach of contract claim should be determined under English law. Choice of law principles should not
dictate that English law applies in determining whether a claim can be discharged or modified in a foreign
insolvency proceeding.

                                                          53
18-12104-mg         Doc 31       Filed 10/24/18 Entered 10/24/18 12:43:26                       Main Document
                                               Pg 54 of 55


         Professor Ian F. Fletcher, a distinguished professor in England, argues that “[t]he Gibbs

doctrine belongs to an age of Anglocentric reasoning which should be consigned to history.”

Insolvency in Private International Law, OXFORD PRIVATE INTERNATIONAL LAW SERIES 130

(Oxford University Press, 2d Ed, 2005). In addition to Gibbs’ failure to create a system that

allows for the centralized, collective restructuring of debt, Fletcher finds the rule troubling

because English law only narrowly recognizes the effects of foreign discharges in England but

asserts that a discharge resulting from an English proceeding has a universal effect, irrespective

of the governing law. Id. at 129, 209–10 (describing the Gibbs rule’s effect on English law as “a

form of systemic schizophrenia when contemplating the effects of foreign insolvency

proceedings on obligations to which the debtor was a party”). England, of course, is free to

continue to adhere to the Gibbs rule, but that does not mean that a U.S. bankruptcy court must

follow the rule in deciding whether to recognize and enforce the decision of a court of another

jurisdiction. U.S. Bankruptcy courts have long permitted foreign bankruptcy proceedings to bind

U.S. creditors even where the debtor entered into a contract governed by New York law and

agreed to a New York forum selection clause. For instance, in Altos Hornos, 412 F.3d at 429,

the court considered whether contracting parties choice of New York as the forum for all

contract disputes was enough to override the preference of extending comity to foreign

bankruptcy proceedings. Though the New York forum clause in that case provided a broad grant

of exclusive authority to New York courts,21 the Court of Appeals nevertheless concluded that

the Mexican court where the insolvency proceeding was pending should be the court to resolve

the contract dispute that affected the resolution of the Mexican insolvency proceeding. Id. at


21
         The forum selection clause stated that the foreign borrower agreed that the loan would be governed by New
York law, agreed to submit any dispute to a New York court and agreed to “irrevocably waive to the fullest extent
permitted by applicable law, any claim that any action or proceeding . . . should be dismissed or stayed by reason . . .
of any action or proceeding commenced by [debtor] relating in any way to this Agreement . . . .” 412 F.3d at 428.

                                                          54
18-12104-mg      Doc 31     Filed 10/24/18 Entered 10/24/18 12:43:26              Main Document
                                          Pg 55 of 55


429. As the court explained, “regardless of the parties’ pre-litigation agreement, once a party

declares bankruptcy in a foreign state and a foreign court asserts jurisdiction over the distribution

of assets, U.S. courts may defer to the foreign bankruptcy proceeding on international comity

grounds.” Id. (emphasis added); see also Canada Southern Railway Co. v. Gebhard, 109 U.S. at

537–38 (where Chief Justice Waite explained that “every person who deals with a foreign

corporation impliedly subjects himself to such laws of the foreign government [and] anything

done at the legal home of the corporation, under the authority of such laws, which discharges it

from liability there, discharges it everywhere”).

         In sum, though the concept of comity is broad and may require overlapping

considerations of the rights of several parties and nations, the Court believes it is appropriate to

extend comity within the territorial jurisdiction of the United States to the Croatian Settlement

Agreement if it becomes final, even with respect to the modification or discharge of English law

governed debt.

                                      III.    CONCLUSION

         For the reasons explained above, the Court concludes that the Settlement Agreement

should be recognized and enforced with respect to the nine Foreign Debtors within the territorial

jurisdiction of the United States, if the approval of the Croatian Court becomes final. When the

approval of the Settlement Agreement becomes final, counsel for the Foreign Representative

shall submit a proposed order consistent with this Opinion.


Dated:     October 24, 2018
           New York, New York

                                               _____  Martin Glenn____________
                                                      MARTIN GLENN
                                               United States Bankruptcy Judge


                                                 55
